Execution Version



 

 

ASSET MANAGEMENT SERVICES AGREEMENT

 

THIS ASSET MANAGEMENT SERVICES AGREEMENT (this "Agreement") is made as of March
30, 2012 ("Effective Date") by and between KBS Acquisition Sub, LLC, a Delaware
limited liability company (the "Company"), and GKK Realty Advisors LLC, a
Delaware limited liability company ("Manager").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Settlement Agreement (defined below), the Company was
formed to acquire (indirectly through its Subsidiaries), from time to time,
equity interests in entities that own or lease, directly or indirectly, certain
real estate assets;

 

WHEREAS, immediately preceding the transfer of such equity interests to the
Company's Subsidiaries pursuant to the Settlement Agreement, such equity
interests were owned, directly or indirectly, by affiliates of Manager and the
applicable underlying real estate assets have been managed by affiliates of
Manager;

 

WHEREAS, the Company desires to have Manager provide asset management services
with respect to all such real estate assets and to undertake the duties and
responsibilities hereinafter set forth on behalf of the Company and its
Subsidiaries as provided in this Agreement; and

 

WHEREAS, Manager is willing to render such services on the terms and conditions
hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.Definitions.

 

(a)"Affiliate" means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question.

 

(b)"Approved Budget" has the meaning assigned in Section 2(b).

 

(c)"Agreement" has the meaning assigned in the first paragraph.

 

(d)"Asset Value Documentation" has the meaning set forth in the definition of
Fair Value of Company Assets.

 

(e)"Base Management Fee" has the meaning assigned in Section 7(a).

 

(f)"Breach" means fraud, misappropriation of funds, or embezzlement against
Company by Manager in its corporate capacity (as distinguished from the acts of
any employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company.

 

 

 

(g)"Cause" means any of the following, determined to have occurred by a majority
ruling of a panel of three arbitrators (one arbitrator chosen by the Company,
one arbitrator chosen by the Manager and the third arbitrator chosen by the
other two arbitrators (collectively, the "Arbitrators")) to have caused material
damage to the Company: (i) a Material Breach; (ii) a Material Control Failure;
or (iii) a Service Failure. The parties agree to use commercially reasonable
efforts to appoint the Arbitrators within seven (7) days of the receipt by
Manager of written notice from Company that it intends to seek the determination
discussed herein and to have any determination of "Cause" by the Arbitrators
completed within thirty (30) days of submission by Company or Manager.

 

(h)"Change of Control" means a change or series of changes in the ownership of
stock or other ownership interests which would result in direct or indirect
change in ownership of more than fifty percent (50%) of the outstanding stock of
or other ownership interests in Manager or Gramercy Capital Corp as of the date
of the execution and delivery of this Agreement.

 

(i)"Company Account" has the meaning assigned in Section 4.

 

(j)"Company Default" means a failure by Company to pay the Base Management Fee
(other than any amounts deferred pursuant to Section 7(a) hereof), the
Termination Fee, any Base Management Fee amounts accrued pursuant to Section
7(a) hereof on or prior to June 30, 2013 or the Threshold Value Profits
Participation payment due to Manager under this Agreement, which failure to pay
continues for five (5) business days following written notice of such default;
provided, however, that such failure is not caused by any action or inaction of
Manager, or any of Manager's officers, directors, managing directors, members,
managers, principals, partners, shareholders, affiliates or subsidiaries.

 

(k)"Company Portfolio Equity Value" means the net sales value of all Properties
sold from and after September 1, 2011 through and including the Threshold
Measurement Date (which shall be deemed to be equal to the then outstanding
mortgage debt encumbering a Property if such Property is foreclosed upon by its
third party institutional lender or transferred via a deed in lieu of
foreclosure to such lender or designee and Company and Manager agree to value
the following properties as follows in the event of a foreclosure of such
properties: (i) One Citizens Plaza – $38,000,000, (ii) Jenkins Court
–$10,300,000, and (iii) 801 Market – $40,300,000), plus the Fair Value of
Company Assets remaining as of the Threshold Measurement Date, less the
aggregate mortgage debt encumbering such assets on September 1, 2011 (reduced by
any amount of principal amortized on or prior to the Threshold Measurement
Date). In determining Fair Value of Company Assets, there will be a deduction
for the reasonably estimated and customary costs and expenses to sell such
Company Assets (for avoidance of doubt, there shall be no deduction in net sales
value or Fair Value of Company Assets for any disposition fees payable to KBS
REIT or any Affiliate thereof).

 

2

 

(l)"Company's Insurance" has the meaning assigned in Section 6.

 

(m)"Consistent with Past Practices" or words of similar import means those asset
management services and practices provided to the Properties by Manager and
those affiliates of Manager over the six (6) month period prior to the Effective
Date.

 

(n)"Effective Date" has the meaning assigned in the first paragraph.

 

(o)"Executive Officers" means the President, Chief Executive Officer, General
Counsel and Chief Financial Officer of Manager.

 

(p)"Expenses" has the meaning assigned in Section 8.

 

(q)"Fair Value of Company Assets" means the gross fair market value of the
Properties and all other net assets (net of all liabilities associated with such
net assets other than the aggregate mortgage debt encumbering the Properties;
provided that such liabilities shall not include any repurchase obligations,
mezzanine financing or other general debt obligations of the Company or its
affiliates but shall expressly include future repurchase obligations, mezzanine
financing and other general debt obligations of the Company and its subsidiaries
solely to the extent amounts funded under any of such future repurchase
obligations, mezzanine financing and other general debt obligations are
disbursed to the Company or its subsidiaries) of the Company as set forth in the
work papers and other supporting documentation (collectively, "Asset Value
Documentation") used by KBS REIT and its accountants in determining its net
asset value as reported by KBS REIT in its then most recent applicable filing
with the Securities and Exchange Commission, and as certified by the Chief
Financial Officer of KBS REIT as being the values contained in such work papers
and other supporting documentation.

 

(r)"Governing Instruments" means, with respect to any Person, the articles of
incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and partnership agreement in the case of a
general or limited partnership or the articles of formation and operating
agreement in the case of a limited liability company.

 

(s)"KBS REIT" means KBS Real Estate Investment Trust, Inc.

 

(t)"Material Breach" means fraud, misappropriation of funds, or embezzlement
against Company or other willful and material violation of this Agreement by
Manager in its corporate capacity (as distinguished from the acts of any
employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company and which would have a material adverse effect on the
Company. Manager and Company each agree to promptly notify the other of any
Material Breach that Manager or Company is aware of or becomes aware of during
the Term.

 

3

 

(u)"Material Control Failure" means any "material control weakness" identified
by the Manager's independent external auditors or by the Company's internal
auditors; provided, however, a Material Control Failure shall not occur if
Manager has cured such breach within a period of fifteen (15) days after notice
of such fact or in the case of a breach that cannot be cured, has diligently
modified its internal controls in order to prevent re-occurrence. Manager and
Company each agree to promptly notify the other of any Material Control Failure
that Manager or Company is aware of or becomes aware of during the Term.

 

(v)"Measurement Date Extension Conditions" means: (i) delivery of notice of
election to extend provided no later than April 30, 2014; and (ii) payment to
Manager of a Seven Hundred and Fifty Thousand Dollar ($750,000) extension fee
paid no later than June 30, 2014.

 

(w)"Offset Amounts" means any damages incurred by Company as a result of Cause,
as determined by the Arbitrators.

 

(x)"Person" means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

(y)"Properties" means the fee or leasehold interest in the real estate assets
described on Annex A attached hereto and made a part hereof.

 

(z)"Sale" (or "Sells" as applicable) means any sale, transfer, conveyance or
other assignment including, any long term (being more than 15 years) ground
lease of all or substantially all of a Property.

 

(aa)"Service Failure" means the failure of Manager to provide a substantively
equivalent level of asset management and accounting services and performance
under this Agreement which is Consistent with Past Practices; provided, however,
a Service Failure shall not be deemed to have occurred if Manager has
substantially cured such failure within a period of ten (10) days after written
notice outlining the specific details of such failure. Manager agrees to
promptly notify Company of any Service Failure that Manager is aware of or
becomes aware of during the Term.

 

(bb)"Settlement Agreement" means, collectively, that certain (a) Collateral
Transfer and Settlement Agreement, dated as of September 1, 2011, by and among
GKK Stars Acquisition LLC ("GKK Stars"), KBS Acquisition Sub, LLC, KBS GKK
Participation Holdings I, LLC, KBS GKK Participation Holdings II, LLC, KBS Debt
Holdings Mezz Holder, LLC and KBS Acquisition Holdings, LLC, and (b)
Acknowledgment and Consent Agreement, dated as of September 1, 2011, by and
among Goldman Sachs Mortgage Company, Citicorp North America, Inc., GKK Stars,
KBS Acquisition Sub, LLC, KBS GKK Participation Holdings I, LLC, KBS GKK
Participation Holdings II, LLC, KBS Debt Holdings Mezz Holder, LLC and KBS
Acquisition Holdings, LLC.

 

4

 

(cc)"Subsidiary" means any direct or indirect subsidiary of the Company, any
partnership, the general partner of which is the Company or any direct or
indirect subsidiary of the Company and any limited liability company, the
managing member of which is the Company or any direct or indirect subsidiary of
the Company.

 

(dd)"Termination Fee" means (a) with respect to any termination of this
Agreement by the Company which would be effective prior to March 31, 2014,
$5,000,000, minus any Offset Amounts, (b) with respect to any termination of
this Agreement by the Company which would be effective on or after March 31,
2014, and prior to March 31, 2015, $3,000,000, minus any Offset Amounts and (c)
with respect to any termination of this Agreement by the Company which would be
effective on or after March 31, 2015, $2,000,000, minus any Offset Amounts.

 

(ee)"Threshold Measurement Date" means the earlier to occur of: (a) June 30,
2014 (or March 31, 2015 upon satisfaction of the Measurement Date Extension
Conditions), and (b) the date on which Company, directly or indirectly, sells,
conveys or otherwise transfers (together with all prior transfers) at least
ninety percent (90%) of the Properties (by value), including, but not limited to
a Sale, merger, reorganization, issuance of equity securities or other
recapitalization of the Company or its Subsidiaries, affiliates or parent
companies (whether or not the Company, its Subsidiaries, affiliates or parent
companies is the surviving entity in such transaction).

 

(ff)"Variance" has the meaning assigned in Section 2(i)(iii).

 

2.Appointment and Duties of Manager.

 

(a)Appointment. For the duration of this Agreement, the Company hereby appoints
Manager as its exclusive asset manager to manage the Properties subject to the
further terms and conditions set forth in this Agreement. Subject to the terms
and conditions of this Agreement, Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein, provided
funds are made available by the Company for such purposes, as set forth in
Section 8 hereof.

 

(b)Duties. Manager will perform (or cause to be performed) the following
services and activities for the Company, all of which activities shall be
performed Consistent with Past Practices:

 

(i)administering or overseeing the Company's day-to-day operations and
performing and supervising the performance of other administrative functions
necessary to the Company's management, including the collection of revenues and
the payment of the Company's debts and obligations (subject to funds being made
available to Manager to pay such debts and obligations), and in the event of an
emergency, Manager shall use commercially reasonable efforts to notify Company
of such emergency as soon as reasonably possible;

 

5

 

(ii)serving as the Company's consultant with respect to the periodic review of
the Properties;

 

(iii)investigating, analyzing and selecting possible opportunities for the sale
of any one or more of the Properties;

 

(iv)retaining and supervising third parties or affiliates to provide property
management services with respect to those Properties that are not otherwise
managed by a tenant pursuant to the terms of such tenant's lease;

 

(v)engaging and supervising, on the Company's behalf and at the Company's
expense, independent contractors which provide real estate-related services,
property management services, legal services, accounting services, due diligence
services and such other services as may be required relating to the Properties;

 

(vi)to the extent expressly authorized by the Company in writing, negotiating,
and closing on the Company's behalf the sale, exchange or other disposition of
any of the Properties (it being understood that third party fees and expenses
may be incurred at the Company's expense in connection with any such disposition
efforts);

 

(vii) arranging, negotiating, coordinating and managing operations of any joint
venture or co-investment interests held by the Company with respect to the
Properties and conducting all matters with any joint venture or co-investment
partners;

 

(viii) monitoring the operating performance of the Properties;

 

(ix)providing or overseeing the following accounting related services:

 

(1)administration and maintenance of general ledger in JDEdwards using a chart
of accounts approved by the Company, provided that the Manager shall commence
the conversion to the MRI accounting system promptly after the Effective Date,
which conversion shall be completed as expeditiously as reasonably possible
thereafter with a target date of December 31, 2012. Manager agrees to make
available to Company sufficient and appropriate personnel (information
technology personnel working on the conversion during 2012) and resources to
complete the conversion to the MRI accounting system as provided herein. Upon
request of the Company provided no later than September 1, 2012, the Manager
shall retain, at Manager's sole cost and expense, up to two (2) additional
full-time employees (or independent contracts working forty (40) hours per week)
to assist in completing the aforementioned conversion as provided herein.
Company agrees to train Manager's employees in the MRI accounting system at the
Company's sole cost and expense. The Company's books are to be separate from GKK
Star's, Manager's and/or any other Subsidiary's books and new JDEdwards entries
(or MRI entries depending on the timing) with balances beginning at zero are to
be set up for the Company's books on the date the equity interest in such
Properties are acquired by the Company or its Subsidiaries pursuant to the terms
of the Settlement Agreement. All leasing data relating to the Properties shall
be transferred or copied over to new entities, but receivable balances shall
reflect accounts receivable owed to the Company as of the date the equity
interest in such Properties were acquired by the Company or its Subsidiaries
pursuant to the terms of the Settlement Agreement. Straightlining of rent shall
begin as of the date the equity interest in such Properties were acquired by the
Company or its Subsidiaries pursuant to the terms of the Settlement Agreement as
opposed to the start date of the lease (unless the lease start date is after the
date the equity interest in such Properties are acquired by the Company or its
Subsidiaries pursuant to the terms of the Settlement Agreement). Manager will be
responsible for the recordation of FAS141 based on numbers provided by the
Company in both the general ledger and FAS depreciation system;

 

6

 

(2)administration and maintenance of general ledger on both a cash and US GAAP
basis. US GAAP shall include, among other things, straightlining of rent, FAS
141 setup and maintenance, and proper treatment of lease incentives; provided,
however, until the conversion to a MRI accounting system, Manager and the
Company agree that Manager shall provide to the Company a monthly estimate of
the cash ledger requirement;

 

(3)monthly cash cutoff, other than at the end of the calendar year, shall be on
the 20th of each month. Accruals are to be through the end of each month;

 

(4)administration and maintenance of a general ledger trial balance, balance
sheet, income statement and certain other reports the Manager customarily
prepares in the normal course of business and periodic distribution of such
reports to the Company;

 

(5)preparation of period-end reconciliations and associated period-end journal
entries for all significant balance sheet accounts;

 

7

 

(6)accounting oversight including review of monthly trial balances and
supporting documentation;

 

(7)ensure that all expense invoices are submitted for "proper approval" before
processing them for payment;

 

(8)administration of accounts payable (including check generation and wire
transfers);

 

(9)administration of timely payment and recordation of any required principal
and interest payments under any underlying debt of the Properties;

 

(10)administration of recurring cash transfers between bank accounts;

 

(11)determine monthly accruals for any costs incurred and unpaid, regardless of
whether actual invoice has been received, including fixed expenses, and
non-recurring expenses such as repair and maintenance and capital expenditures.
Accruals will be reviewed with the budget and changes will be recommended as
necessary and reflected in accruals. Notwithstanding the foregoing, Manager does
not currently perform monthly accruals for capital expenditures and subject to
the approval of Company, instead, Manager will implement a quarterly accrual
process for construction in process, beginning with the fourth quarter of 2011.
All other accruals will be prepared monthly;

 

(12)administration of accounts receivable and collections including daily
posting of cash receipts;

 

(13)maintenance of lease database including preparation of lease abstracts for
new and modified lease agreements and preparation of related schedules such as
lease inventory reports and rent rolls;

 

(14)recording and maintenance of depreciation and amortization on all the
following basis- GAAP, tax, and E&P. Depreciation is to be available as
requested in a excel downloaded format;

 

(15)monitor the Company's compliance with internal policy guidelines as provided
by the Company, including those applicable under Sarbanes-Oxley and including
loan covenants with respect to applicable financing arrangements;

 

(16)act as liaison between the Company and its independent accountants to
provide backup and answer questions with respect to information presented on the
general ledger, trial balance, balance sheet, income statement and certain other
reports the Manager customarily prepares in the normal course of business; and

 

8

 

(17)maintenance of all accounting records supporting the financial statements
(consistent with the Company's record retention program) in reasonable fashion
and separate and discrete from the Manager's accounting records.

 

(x)advising the Company with respect to qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

 

(xi)assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities;

 

(xii)assisting with the preparation of work papers for required tax filings and
reports;

 

(xiii)communicating on the Company's behalf, with any first mortgage lenders
having loans on any of the Properties and with any landlords with respect to any
leased Properties and providing written reports to such lenders in connection
therewith to the extent required by the loan documents applicable to such loans;

 

(xiv)using commercially reasonable efforts to oversee the property managers and
to not consent or authorize the property managers to incur expenses by or on
behalf of the Company other than in accordance with the Approved Budget (subject
to any variance permitted in accordance with the applicable property management
agreements);

 

(xv)provide additional services reasonably requested by Company which are
consistent with the services currently being provided by Manager as of the
Effective Date (for purposes of clarification, if any requested services will
require Manager to hire new employees, then such services shall fall under
romanette (xvi) below); and

 

(xvi)providing additional services to, or for the benefit of, the Company as may
be mutually agreed upon by the Company and Manager (which additional services
may require the payment of additional fees to Manager as may be agreed upon by
Company and Manager).

 

(c)404 Services. As of the Effective Date of this Agreement, the Manager shall:

 

(i)provide Company with reasonable access to internal documents, reports, risk
assessments, process narratives and other information pertaining to and/or used
by Manager in connection with ensuring compliance with Section 404 of the
Sarbanes-Oxley Act;

 

9

 

(ii)allow Company's internal audit to perform property audits, walkthroughs,
process documentation, control testing and any other procedure needed to comply
with Section 404 of the Sarbanes-Oxley Act on an annual basis;

 

(iii)make changes as reasonably requested by the Company to its accounting
reporting requirements; and

 

(iv)make available to the Company, its internal audit team and its accountants
all necessary books, records and other information needed in order to permit
Company to complete ongoing audits.

 

(d)Property Management Subcontracts. Consistent with Past Practices and subject
to the prior written approval of Company, such approval not to be unreasonably
withheld, delayed or conditioned, Manager may enter into agreements with other
parties (on the Company's standard form), including its affiliates, at market
rates and costs for the purpose of engaging one or more property managers for
and on behalf, and at the sole cost and expense, of the Company to provide
property management and/or similar services to the Company with respect to the
Properties. Notwithstanding the foregoing, all new property management contracts
shall be terminable upon thirty (30) days notice without penalty.

 

(e)Other Service Providers. Manager may retain for, and on behalf of, the
Company, and at the sole cost and expense of the Company, at market rates and
costs, such services of accountants, legal counsel, appraisers, insurers and
brokers, among others, including Manager's affiliates, as Manager deems
necessary or advisable in connection with the management and operations of the
Company and the provision of its duties under this Agreement; provided, that any
such agreement entered into with an affiliate of Manager to perform any such
services shall be engaged on terms no more favorable to such affiliate than
would be obtained from a third party on an arm's-length basis and if the costs
and expenses of such third party contracts exceed $10,000 in any calendar year
they will be subject to the Company's approval. Notwithstanding the foregoing,
all new third party contracts shall be terminable upon thirty (30) days' notice
without penalty.

 

(f)Claims. Should any claims, demands, suits or other legal proceedings in
respect to any of the Properties be made or instituted against Company or any
Subsidiary, Manager shall reasonably assist the Company in the defense or other
disposition thereof.

 

(g)Employees. All matters pertaining to the employment, supervision,
compensation and promotion of Manager's employees are the sole responsibility of
Manager.

 

(h)Reporting Requirements.

 

(i)Manager shall prepare, or cause to be prepared, with respect to the
Properties: (a) reports and information on the Properties' operations and
performance as described on Annex B attached hereto in form and substance and to
the extent Consistent with Past Practice; and (b) such other reports as may be
reasonably requested by Company. Monthly and quarterly books shall be finalized
and available for review by Company as soon as reasonably practicable and in any
event shall be available for review by Company within seven (7) business days
following the 20th of each month other than December and within seven (7)
business days following December 31st;

 

10

 

(ii)On a monthly basis, up until the conversion to the MRI accounting system,
Manager shall datafeed or upload the general ledger information from JDEdwards
into a format acceptable and uploadable by the MRI accounting system once the
books are finalized in accordance with the timelines to be set forth in this
Agreement. In addition, Manager shall make any additional datafeeds or uploads,
as needed, to incorporate any changes made to the books following the Company's
review and approval of such information; and

 

(iii)Manager shall prepare, or cause to be prepared, all materials and data
necessary to complete an annual audit of the Company's books of account by a
nationally recognized independent accounting firm of good reputation, initially
Ernst & Young.

 

(iv)Additionally and notwithstanding anything in this Agreement to the contrary,
Manager acknowledges and agrees that it will prepare the financial accounting
reports required by all mortgage loans which affect the Properties, including,
without limitation, those set forth in the loan agreement referenced in that
certain First Amendment to Substitute Loan A dated September 1, 2011, executed
by, among other parties, Gramercy Investment Trust and the borrowers referred to
therein (and specifically including those financial reporting requirements set
forth under Section 3.13(c) of the loan agreement referred to in the First
Amendment).

 

(i)Budgets and Business Plans:

 

(1)The operating and capital budget (the "Budget") for the operation, repair and
maintenance of each of the Properties for 2012 (the "2012 Budget") has been
submitted to, and has been approved by, Company. On or before the date specified
each year by the Company (but no earlier than July 31st, nor later than October
31st), Manager shall prepare and submit to Company a preliminary Budget for the
next calendar year followed by a final Budget for the next calendar year,
incorporating any changes requested by Company. Such Budgets shall be uploadable
by the MRI accounting system and shall:

 

(A)Be prepared on a GAAP/NOI and/or accrual basis, as directed by Company;
provided, however, until the conversion to a MRI accounting system, Manager and
the Company agree that Manager shall provide to the Company a monthly estimate
of the cash requirements for the 2012 Budget;

 

11

 

(B)Show a month by month projection of income, expenses, capital expenditures
and reserves. After written approval of each such Budget by Company (each such
approved Budget being an "Approved Budget"), Manager shall oversee the
implementation by the property managers of the Approved Budget; and

 

(C)Manager shall (on a monthly basis for the prior month) notify Company of any
changes of more than five percent (5%) to material line items in the Approved
Budget (the "Variance").

 

(2)Manager shall provide Company each year with a draft of a business plan
Consistent with Past Practices for each of the Properties, on or before the date
specified by Company (but no earlier than July 31st nor later than October
31st). For significant Properties in major metropolitan areas, Manager shall
provide Company such other information reasonably requested by Company
including: (i) a list of all properties competitive with the Properties, a list
of the tenants of each and all other reasonably available information for such
competitive properties, and (ii) basic demographic data relating to the market
area of the Properties, including population growth, major employers, employment
and unemployment levels and, if a property is a retail property, retail sales
and housing starts in such area.

 

(3)From time to time, upon Company's request, such other information with regard
to Properties as may reasonably be requested including the following:

 

(A)Supporting leases and lease abstracts as requested;

 

(B)Cash flow projection broken out by NOI, capital expenditures, debt service
payments, principal draws and paydowns, and projected net sales proceeds updated
as requested over the assets' expected hold period to the extent Company advises
Manager of such hold period (or if not provided, the hold period shall be deemed
to be equal to 5 years), but at a minimum on a quarterly basis and provided in a
format approved by Company; and

 

12

 

(C)Property Performance Report ("PPR"): Manager shall provide to Company a
monthly PPR for each of the Properties, in the form attached hereto as Annex C.
Manager shall use good faith efforts to provide such PPRs to Company by the
third week of each calendar month, but in any event, shall provide such monthly
PPRs to Company by the last day of the month following the month with respect to
which the PPR is applicable.

 

(j)Use of Manager's Funds. Manager shall not be required to expend money in
excess of that contained in any applicable Company Account or otherwise made
available by the Company to be expended by Manager hereunder.

 

(k)Reliance by Manager. Manager, in performing its duties under this Section 2,
shall be entitled to rely on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by Manager at the Company's sole cost and expense.

 

(l)Payment and Reimbursement of Expenses. The Company shall pay all expenses,
and reimburse Manager for Manager's expenses incurred on its behalf, in
connection with any such services to the extent such expenses are reimbursable
by the Company to Manager pursuant to Section 8 hereof.

 

(m)View Only Access. Until the conversion to the MRI accounting system is
completed, Manager agrees to provide the Company with view only access to
Manager's GLI accounting information and to Manager's FAS depreciation software;
provided that Manager and Company shall cooperate in good faith to obtain any
necessary licensing for Company to use the Manager's FAS depreciation software.

 

3.Dedication; Other Activities.

 

(a)Devotion of Time. Manager will provide a management team ("Team") to deliver
the management services to the Company hereunder. Manager covenants to the
Company that the Team shall devote sufficient time to the management of the
Company to satisfy its responsibilities under this Agreement and to properly
perform its duties and obligations under this Agreement. The Company shall have
the benefit of Manager's reasonable judgment and effort in rendering services
and, in furtherance of the foregoing, Manager shall not undertake activities
which, in its reasonable judgment, will adversely affect the performance of its
obligations under this Agreement.

 

(b)Other Activities. Except to the extent set forth in clause (a) above, nothing
herein shall prevent Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses, or from
rendering services of any kind to any other Person.

 

4.Bank Accounts. At the direction of the Company, Manager may establish and
maintain on behalf of the Company one or more bank accounts in the name of the
Company or any other Subsidiary (any such account, a "Company Account"), collect
and deposit funds into any such Company Account and disburse funds from any such
Company Account, Consistent with Past Practices and in accordance with the terms
of this Agreement. Notwithstanding the foregoing, Manager shall designate
control of any such Company Account to the Company and the Company shall give to
Manager joint signature authority with respect to checks for such bank accounts.
Manager shall from time to time render appropriate accountings of such
collections and payments to the Company and, upon request, to the auditors of
Company as set forth in Section 2 of this Agreement. The bank at which such
accounts will be maintained shall be subject to the approval of Company.

 

13

 

5.Records; Confidentiality.

 

(a)Records. Manager shall maintain appropriate books of account and records
relating to services performed under this Agreement, and such books of account
and records shall be accessible for inspection by representatives of the Company
at any time during normal business hours.

 

(b)Confidentiality. Manager shall keep confidential any nonpublic information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement), except: (i) with the prior written consent of the
Company; (ii) to legal counsel, accountants and other professional advisors;
(iii) to appraisers, consultants, financing sources and others in the ordinary
course of the Company's business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which Manager or any
Person to whom disclosure is permitted hereunder is a party. The foregoing shall
not apply to information which has previously become available through the
actions of a Person other than Manager not resulting from Manager's violation of
this Section 5(b). The foregoing is not intended to prevent Manager or its
Affiliates from, and Manager is permitted to, bid on Properties offered for sale
by the Company even if such bid utilizes confidential information; provided,
however, prior to bidding or participating in any foreclosure sale of any of the
Properties, (i) Manager or any Affiliate of Manager shall first notify Company
and KBS REIT in writing of Manager's or any of its Affiliate's interest in
bidding on any such foreclosure sales of any Properties, (ii) Manager shall
represent and warrant to Company and KBS REIT in writing that Manager is unaware
of any material information (whether written or oral) relating to the Properties
offered for sale that is not available to the Company, and (iii) Manager shall
recuse itself from the sales process for such Properties, and Manager shall not
be privy to any other bids for such Properties.

 

6.Obligations of Manager; Restrictions.

 

(a)Restrictions. Manager shall refrain from any action that, in its sole
judgment made in good faith, would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or the
Properties. Furthermore, Manager shall use its good faith, commercially
reasonable efforts to not authorize the property managers to take actions that
would cause the Company to incur costs in excess of that set forth in the
Approved Budget (plus any variance afforded the property managers pursuant to
the property management agreements) without first advising the Company of such
costs and obtaining their approval. If Manager is ordered to take any such
action by the Company, Manager shall promptly notify the Company of Manager's
judgment that such action would violate any such law, rule or regulation or
would be for a cost in excess of that set forth in the Approved Budget.
Notwithstanding the foregoing, the Manager, shall not be liable to the Company
or any Subsidiary, or any of the Company's stockholders, members or partners for
any act or omission by Manager, its managers, directors, officers, employees or
agents taken in good faith or except as provided in Section 10 hereof.

 

14

 

(b)Manager's Insurance. Manager shall maintain the following insurance in
Manager's name applicable to Manager's activities under this Agreement
(collectively, "Manager's Insurance"): (i) "errors and omissions" coverage with
an aggregate policy limit of $10,000,000, (ii) commercial crime coverage with an
aggregate policy limit of not less than $1,000,000, (iii) broad form commercial
general liability coverage in an amount not less than $20,000,000 combined
single limit, (iv) automobile liability coverage for both owned and non-owned
vehicles, in an amount not less than $5,000,000 combined single limit and (v)
workers compensation insurance as required by law covering all Manager's
employees (and, when required by law, compulsory non-occupational disability
insurance).

 

(c)Manager's Insurance Requirements. Manager's Insurance shall be underwritten
by reputable, financially sound companies. Manager shall furnish Company with
certificates evidencing Manager's Insurance within ten (10) business days
following the Effective Date and thereafter upon renewing or replacing such
insurance. Manager's Insurance policies shall provide that they may not be
cancelled or modified unless thirty (30) days' prior written notice of such
cancellation or modification has been provided to Company. Company shall be
named as a loss payee on Manager's commercial crime insurance policy.

 

(d)Company's Insurance. Company and Manager acknowledge and agree that Company,
at its expense, has obtained property and liability insurance with respect to
the Properties and shall maintain and keep in force such property and liability
insurance to the extent reasonably and commercially feasible ("Company's
Insurance"). Company shall deliver to Manager certificates of insurance
evidencing Company's Insurance within ten (10) business days following the
Effective Date, which certificates shall state that Company's Insurance shall be
primary and non-contributory as to claims made against Company and Manager and
which are not covered by Manager's indemnity pursuant to Section 10 below.
Manager shall be named as an additional insured on Company's liability insurance
and evidence thereof shall be furnished to Manager. Manager shall furnish any
information that is reasonably requested or required by Company for the purpose
of establishing the placement of insurance coverage and shall aid and cooperate
in every reasonable way with respect to such insurance and any loss thereunder.
Manager shall promptly notify Company and the insurance carrier if Manager
receives notice of any loss, damage or injury with respect to any of the
Properties. Company shall cause Manager to be covered as an additional insured
under Company's Commercial General Liability Insurance covering the Properties.
To the extent that Company is entitled to any Offset Amounts with respect to the
Termination Fee, Manager shall be entitled to receive any subsequent recoveries
from any insurance policies relating to such Offset Amounts. Company shall use
commercially reasonable efforts to pursue any insurance claims relating to
Offset Amounts.

 

15

 

7.Compensation.

 

(a)Management Fee. For the entire term of this Agreement, Company hereby agrees
to pay to Manager a management fee equal to $12,000,000 per year in equal
monthly installments of $1,000,000, plus reimbursement of all property related
expenses paid by Manager on behalf of Company (together, the "Base Management
Fee"), payable monthly in arrears, plus the amount, if any, of the Threshold
Value Profits Participation, as described below. Notwithstanding the foregoing,
the Company shall have the right to defer the payment of a portion of the Base
Management Fee equal to $166,667 per month commencing with the month during
which the Effective Date occurs and continuing until the earlier of (i) the date
upon which the aggregate amount of the accrued Base Management Fee equals the
Maximum Accrual Amount (as hereinafter defined) or (ii) June 30, 2013. The
aggregate amount of any deferred Base Management Fees pursuant to the previous
sentence shall at no time exceed $2,500,000 (the "Maximum Accrual Amount"). The
aggregate amount of the Base Management Fee so deferred shall be due and payable
on June 30, 2013.

 

(b)Threshold Value Profits Participation.

 

(i)Calculation. Company shall also pay to Manager a contractual (with no equity
interest in Company whatsoever) profits participation ("Threshold Value Profits
Participation") in an amount equal to the greater of: (a) $3,500,000; and (b)
ten percent (10%) of the amount, if any, by which Company Portfolio Equity Value
exceeds the sum of (i) Three Hundred Seventy-Five Million Dollars
($375,000,000), plus (ii) all new cash contributions invested into Company by
KBS REIT or any of, its Affiliates and/or joint venture partner(s), (in all
events, excluding cash in the amount of $154,900,000, which was on hand in the
Company on September 1, 2011) less (iii) all cash distributions (excluding
reimbursement of expenses paid by KBS REIT or any of its Affiliates or joint
venture partners on behalf of the portfolio) out of the Company to KBS REIT or
any of its Affiliates and/or joint venture partner(s) (such greater amount of
(a) and (b) being referred to herein as the "Target Threshold Value").
Notwithstanding anything in this Agreement to the contrary, the Threshold Value
Profits Participation shall not exceed $12,000,000. For the avoidance of doubt,
an example of the calculation of the Threshold Value Profits Participation is
attached hereto as Annex D.

 

16

 

(ii)Segregated Company Funds. Upon the earlier to occur of: (a) April 1, 2014
(deferred to January 1, 2015 upon satisfaction of the Measurement Date Extension
Conditions); and (b) the date on which Company, directly or indirectly, Sells,
sixty percent (60%) of the Properties, by value, (including as a result of any
merger, reorganization, issuance of equity securities or other recapitalization
of the Company or its Subsidiaries, affiliates or parent companies (whether or
not the Company, its Subsidiaries, Affiliates or parent companies is the
surviving entity in any such transaction), Company shall immediately cause to be
on deposit in a designated reserve held by the Company, in unrestricted cash, an
amount at least equal to $3,500,000.

 

(iii)Reporting; Inspections. Manager will require, and Company shall provide:
(i) an unaudited annual balance sheet and quarterly unaudited balance sheets of
Company, each certified by the Chief Financial Officer of the Company; (ii)
Asset Value Documentation (to be delivered no later than five (5) days following
the public disclosure by KBS REIT of its net asset value); (iii) if this
Agreement has been terminated prior to such date, any other reports and
information reasonably requested by Manager and reasonably available to Company
to verify or determine the amounts included in the calculation of the Threshold
Value Profits Participation; (iv) notice of all new cash contributions into and
cash distributions out of the Company; and (v) notice of all Affiliate
transactions along with detail confirming those transaction are on third party
terms. If Manager does not agree with the values of any net assets in the
Company for the calendar year in which the Threshold Measurement Date occurs
submitted by Company as set forth above, then Company shall make available to an
independent third party selected by Manager and reasonably acceptable to Company
(the "Third Party Reviewer") the applicable Company books and records for such
Third Party Reviewer to value such net assets. If such Third Party Reviewer's
valuation differs in any manner from the Company's valuation of any net asset(s)
and within seven (7) days of the receipt of such Third Party Reviewer’s
valuation by the parties the Company and Manager are still not able to agree on
the value of the applicable net asset(s), then within seven (7) days of the
receipt of such Third Party Reviewer's valuation by the parties, each of the
Company and the Manager shall choose an arbitrator, and such arbitrators shall
work in good faith to agree upon the value of the applicable net asset(s) within
thirty (30) days of their selection. In the event such arbitrators cannot agree
upon a value, they shall choose a third arbitrator who shall work in good faith
to determine the value of the applicable net asset(s) within fifteen (15) days
of his/her selection and such valuation shall be accepted by Company and Manager
and shall be determinative and final. Representatives of the Manager shall have
the right to inspect the books and records of the Company and its Subsidiaries
at any time during normal business hours upon reasonable notice to the Company.

 

17

 

(iv)Determination of Threshold Value Profits Participation. The obligation to
pay the Threshold Value Profits Participation to Manager is fully vested in
Manager as of the date hereof and shall survive any termination of the
Agreement. The terms and provisions of this Agreement relating to the
determination of the Threshold Value Profits Participation shall survive any
termination of this Agreement. The amount, if any, of the Threshold Value
Profits Participation payable to Manager shall be determined on the Threshold
Measurement Date (whether or not this Agreement has been terminated prior to
such date).

 

(v)Payment. Payment of the Threshold Value Profits Participation shall be due
and payable in cash (except as otherwise set forth in the following sentence),
within ten (10) business days following the calculation of Company Portfolio
Equity Value which must be completed no later than sixty (60) days following the
Threshold Measurement Date. If the Company sells Properties, or is itself sold,
directly or indirectly, for non-cash consideration, Manager shall be paid a
pro-rata portion of the Threshold Value Profits Participation in the form of
such non-cash consideration. Notwithstanding the foregoing, if, prior to the
Threshold Measurement Date, Company makes distributions in excess of the Target
Threshold Value, Manager shall receive, out of any such excess distributions
(i.e. distributions in excess of Target Threshold Value), advance payments on
the Threshold Value Profits Participation.

 

(vi)Survival. The obligation to pay the Threshold Value Profits Participation
shall survive any direct or indirect Sale by Company, its parent or any
Subsidiary, of all or any portion of the direct or indirect equity interests in
Company or any of the direct or indirect equity interests in the entities which
own the Properties (including, without limitation any merger, reorganization,
issuance of equity securities or other recapitalization of the Company or its
Subsidiaries, Affiliates or parent companies (whether or not the Company, its
Subsidiaries, Affiliates or parent companies is the surviving entity in such
transaction)).

 

(c)No Interest in Company or Properties. Notwithstanding anything in this
Agreement to the contrary, both Company and Manager acknowledge and agree that
(i) the Threshold Value Profits Participation are simply contractual rights
being granted by Company to Manager in this Agreement, and (ii) Manager shall
have no equity interest whatsoever in the Properties, the Company or any of the
Company's Subsidiaries.

 

(d)No Breach Event. The Company and Manager each acknowledge that (i) each of
the Company and GKK Stars has completely satisfied each and every one of its
respective obligations of under the Settlement Agreement to the date of this
Agreement, (ii) no Breach Event has occurred under the Settlement Agreement, and
(iii) none of the Company or any affiliate of the Company has any right under
the Settlement Agreement to (A) offset any amounts then and thereafter owing to
Manager under this Agreement or (B) seek the return from Manager or any
affiliate of Manager of any amounts accrued and paid under this Agreement.
Manager acknowledges that GKK Stars still has continuing obligations set forth
under Section 5.8 of the Settlement Agreement. In addition, the Manager
represents and warrants to the Company that, to the actual knowledge of Roger
Cozzi, Timothy J. O'Connor, Allan B. Rothschild and Jon Clark, the executive
officers of Manager, (1) GKK Stars has completely satisfied each and every one
of its respective obligations under the Settlement Agreement to the date of this
Agreement, and (2) no Breach Event has occurred under the Settlement Agreement.

 

18

 

(e)Releases. Each of the Company and the Manager acknowledge and agree on behalf
of themselves and their respective officers, directors, managing directors,
members, managers, principals, partners, shareholders, affiliates, subsidiaries,
agents, attorneys, employees, heirs, executors, administrators, legal 
representatives, successors and assigns that the Release Effective Date (as
defined in the Settlement Agreement) has occurred.

 

8.Expenses. So long as such expenses are incurred by Manager in good faith in
furtherance of the services provided by Manager under this Agreement, the
Company shall pay all of its expenses and shall reimburse Manager for its
documented reasonable expenses incurred on the Company's behalf in accordance
with this Agreement (collectively, the "Expenses"). Expenses include all
reasonable and customary costs and expenses which are expressly designated
elsewhere in this Agreement as the Company's expenses, together with the
following:

 

(a)travel and out-of pocket expenses incurred in connection with the sale or
disposition of a Property;

 

(b)costs of third-party professional fees including, but not limited to, legal,
accounting, tax, auditing and other similar services performed for the Company;

 

(c)compensation and expenses, including salary, bonuses, health and welfare
benefits and liability insurance, for employees and independent contractors
assigned to one or more Properties;

 

(d)costs associated with establishing and maintaining bank accounts;

 

(e)costs associated with any computer hardware or software used for the Company,
including, but not limited to, any software or licenses required for Manager's
use of the MRI accounting system;

 

(f)costs and expenses incurred contracting with third parties, including
affiliates of Manager;

 

19

 

(g)all other costs associated with the Company's business and operations,
including, but not limited to, costs of owning, protecting, maintaining,
developing and disposing of Properties, including appraisal, engineering and
environmental studies, reporting, audit and legal fees;

 

(h)costs and expenses charged by states and municipalities on entities doing
business in those locations;

 

(i)costs and expenses incurred in connection with corporate and partnership
maintenance and legal compliance including annual filing fees, state fees,
service company charges and other items; and

 

(j)all expenses actually incurred by Manager which are reasonably necessary for
the performance by Manager of its duties and functions in accordance with the
terms of this Agreement.

 

Manager may retain third parties including accountants, legal counsel, real
estate underwriters and brokers, among others, on the Company's behalf, and be
reimbursed for such services. The provisions of this Section 8 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.

 

9.Expense Reports and Reimbursements. Manager shall prepare a statement
documenting the Expenses incurred during, and deliver the same to the Company
within thirty (30) days following the end of, each month. Expenses incurred by
Manager on behalf of the Company shall be reimbursed by the Company within
twenty (20) days following delivery of the expense statement by Manager. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement.

 

10.Limits of Manager Responsibility; Indemnification.

 

(a)Pursuant to this Agreement, Manager will not assume any responsibility other
than to render the services called for hereunder and will not be responsible for
any action of the Company in following or declining to follow its advice or
recommendations. Except in the event of a Material Breach, Manager will not be
liable to the Company, any Subsidiary, any of their directors, officers,
stockholders, managers, owners or partners for acts or omissions performed or
not performed in accordance with and pursuant to this Agreement. In no event
shall any Affiliate of the Manager or any of the Manager's or its Affiliates
respective members, stockholders, partners, managers, directors, officers,
employees and agents be liable to the Company, any Subsidiary, any of their
directors, officers, stockholders, managers, owners or partners for acts or
omissions performed or not performed in accordance with, pursuant to or
otherwise in connection with this Agreement The Company agrees to indemnify
Manager and its Affiliates and their respective members, stockholders, partners,
managers, directors, officers, employees and agents with respect to all
expenses, losses, actual damages, liabilities, demands, charges and claims
arising from acts or omissions of Manager performed in good faith in accordance
with and pursuant to this Agreement and not resulting from the gross negligence
or willful misconduct of Manager or as a result of the reckless disregard by
Manager of its duties hereunder, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction; provided, however,
Manager first agrees to (i) make all necessary claims under the Manager's
Insurance that Manager is required to carry under this Agreement, (ii) use best
efforts to pursue such claims until completion, and (iii) first use all proceeds
of such claims, prior to making any claims against the Company under this
Section 10. Manager agrees to indemnify Company and its directors and officers
with respect to all expenses, losses, actual damages, liabilities, demands,
charges and claims arising from acts of Manager constituting willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement by
Manager, as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction. The provisions of this Section 10 shall survive the
expiration or earlier termination of this Agreement.

 

20

 

(b)In the event of a Breach, regardless of whether or not such Breach is a
Material Breach, (i) Manager shall reimburse Company (A) any funds or monies
which Company loses due to fraud, misappropriation of funds or embezzlement by
Manager in its corporate capacity and (B) all out of pocket costs and expenses
incurred by the Company relating to such matters and (ii) the Company shall be
entitled to pursue all rights and remedies available at law or in equity, except
as otherwise set forth herein.

 

11.No Joint Venture/Independent Contractor. Nothing in this Agreement shall be
construed to make the Company and Manager partners or joint venturers or impose
any liability as such on either of them. Manager in performance of its duties
however is an independent contractor.

 

12.Term; Termination.

 

The "Term" of this Agreement is from the Effective Date through December 31,
2015, subject to (a) the right of the Company to terminate this Agreement (with
no requirement of Cause) with an effective termination date only on March 31 or
September 30 of any calendar year, but at no time prior to April 1, 2013, and
only upon 90 days prior written notice delivered by the Company to the Manager,
which notice shall be irrevocable, and (b) the right of the Manager to terminate
this Agreement (with no requirement of a Company Default) with an effective
termination date no earlier than December 31, 2012, and only upon no less than
90 days prior written notice delivered by the Manager to the Company.
Notwithstanding the foregoing, this Agreement (1) may not be terminated by the
Company prior to April 1, 2013, or the Manager prior to December 31, 2012; and
(2) may be terminated: (i) at any time after April 1, 2013 by Company on five
(5) business days' prior written notice for Cause; or (ii) at any time by
Manager on five (5) business days' prior written notice in the event of a
Company Default. Upon any termination of the Manager by the Company after April
1, 2013 and prior to December 31, 2015, the Company shall pay the applicable
Termination Fee to Manager in immediately payable funds on or prior to the
effective date of termination. No Termination Fee shall be payable by the
Company in connection with a termination of this Agreement by the Manager, other
than in connection with a Company Default.

 

21

 

13.Action Upon Termination or Expiration of Agreement. Without limiting the
obligation of Company to pay to Manager the Threshold Value Profits
Participation and the Termination Fee, and without limiting the obligation of
the Company to continue to comply with the reporting requirements contained
herein for the benefit of Manager which shall expressly survive any termination
of this Agreement, from and after the effective date of a termination of this
Agreement, Manager shall not be entitled to the Base Management Fee for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and shall be reimbursed for properly incurred expenses.
Upon such termination or expiration, Manager shall reasonably promptly:

 

(a)after deducting any accrued compensation and reimbursement for Expenses to
which it is then entitled, pay over to the Company all money collected and held
for the account of the Company pursuant to this Agreement;

 

(b)deliver to the Company a full accounting, including a statement showing all
payments collected and all money held by it, covering the period following the
date of the last accounting furnished to the Company with respect to the Company
and through the termination date; and

 

(c)upon notice of termination of this Agreement, Manager shall immediately
gather all books, records, accounts and any and all other records, documents or
materials relating to the Properties or the Company as may be in the possession
or control of Manager, including, without limitation, diskettes containing
reports or other materials generated in connection with the performance by
Manager of its services hereunder, originals of all insurance policies, bills of
sale, leases, licenses, service contracts, permits, plans, equipment, tools,
supplies and keys with respect to the Properties; and Manager shall provide to
Company a list of employees who perform services relating to the Properties
after Manager has determined which of such employees shall be terminated. Upon
the effective date of termination, Manager shall (i) deliver to Company or its
designee all of such books, records, accounts and other materials and any and
all other records or documents pertaining to the Properties, whether or not
enumerated herein, which are necessary or desirable for the ownership and
operation of the Properties, (ii) assign to Company any and all rights Manager
may have in and to any existing contracts, licenses and permits relating to the
operation and maintenance of the Properties, if any, (iii) provide the Company
with access to Manager's electronic accounting and leasing data so that such
information can be uploaded into the Company's accounting and property
management systems, and (iv) furnish such information and take all such actions
as Company shall reasonably require, in order to effectuate an orderly and
systematic ending of the duties and activities of Manager under this Agreement.

 

22

 

(d)so long as no Company Default has occurred, make available to Company
sufficient and appropriate personnel (information technology personnel working
on the conversion during 2012) and resources to complete the conversion to the
MRI accounting system as provided in Section 2(b)(ix)(1) hereof as expeditiously
as possible and Company shall pay for Manager’s employees’ work in connection
with such conversion at a commercially reasonable hourly rate.

 

14.Release of Money or other Property Upon Written Request. Manager agrees that
any money or other property of the Company held by Manager under this Agreement
shall be held by Manager as custodian for the Company, and Manager's records
shall be clearly and appropriately marked to reflect the ownership of such money
or other property by the Company. Upon the receipt by Manager of a written
request signed by a duly authorized officer of the Company requesting Manager to
release to the Company any money or other property then held by Manager for the
account of the Company under this Agreement, Manager shall release such money or
other property to the Company within ten (10) business days following such
request. Manager shall not be liable to the Company, any Subsidiary or any of
their respective directors, officers, stockholders, managers, owners or partners
for any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify Manager and its affiliates and their respective members,
stockholders, partners, managers, directors, officers, employees and agents
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever which arise in connection with Manager's release
of such money or other property to the Company in accordance with the terms of
this Section 14. Indemnification pursuant to this Section 14 shall be in
addition to any right to indemnification under Section 10.

 

15.Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of (a)
personal delivery, (b) delivery by a reputable overnight courier, (c) delivery
by facsimile transmission against answerback, or (d) delivery by registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

 

If to the Company: c/o KBS Capital Advisors, LLC   620 Newport Center Drive,
Suite 1300   Newport Beach, CA 92660   Attn: Brian Ragsdale and David Snyder    
With a copy to: Greenberg Traurig, LLP   3161 Michelson Drive, Suite 1000  
Irvine, CA 92612   Attn: L. Bruce Fischer     With a copy to: Mayer Brown LLP  
700 Louisiana, Suite 3400   Houston, Texas 77002   Attn: Ronald M. Shoss    

23

 

 

If to Manager: c/o Gramercy Capital Corp.   420 Lexington Avenue   New York, New
York 10170   Attention: Roger M. Cozzi and Allan B. Rothschild     With a copy
to: Skadden Arps, Slate, Meagher & Flom LLP   Four Times Square   New York, New
York   Attn: Harvey R. Uris

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 15 for the giving of notice.

 

16.Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

 

17.Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement controls and supersedes any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.

 

18.Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the internal laws of the State of
New York, without regard to conflicts of laws principles thereof. Any legal
suit, action or proceeding arising out of or relating to this Agreement may at
the instituting party's option be instituted in any Federal Court in the City of
New York, County of New York, pursuant to Section 5-1402 of the New York General
Obligations Law and each party hereto waives any objections which it may now or
hereafter have based on venue and/or forum non conveniens of any such suit,
action or proceeding, and each party hereto hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.

 

19.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

24

 

20.Titles Not to Affect Interpretation. The titles of sections, paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

 

21.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

22.Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

23.Principles of Construction. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.

 

24.Assignment; Change of Control of Manager. Manager may not assign its duties
under this Agreement except as described in this Section 24. Manager may assign
this Agreement, manager's duties hereunder or direct or indirect interests in
Manager so long as the assignee or Manager, as the case may be, shall be
controlled, directly or indirectly, by Gramercy Capital Corp. For avoidance of
doubt the purposes of this Section 24, Gramercy Capital Corp. shall include any
successor to Gramercy Capital Corp. whether by merger, consolidation or similar
business combination transaction, however characterized. Furthermore, Manager
may assign, freely, to one or more persons or entities its rights to receive the
Threshold Value Profits Participation and/or the Termination Fee. This Agreement
may not be assigned by Company without the prior written consent of the Manager.

 

25.No Personal Liability. None of the members, owners, partners (general or
limited), direct or indirect, officers, directors, shareholders, employees,
agents, trustees or representatives of Company, any Subsidiary or Manager shall
be liable, accountable or subject to any suit for any costs, expenses, or
liability arising directly or indirectly, out of Company's or Manager's (as
applicable) failure or refusal to satisfy its obligations hereunder or out of
the transactions contemplated by this Agreement.

 

25

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

26

 

 

  KBS ACQUISITION SUB, LLC
a Delaware limited liability company       By:  /s/ David E. Snyder     Name:
David E. Snyder
Title: Chief Financial Officer

 

 

 

27

 



 

 

  GKK REALTY ADVISORS LLC
a Delaware limited liability company       By:  /s/ Timothy J. O'Connor    
Name: Timothy J. O'Connor
Title: President

28

 



Annex A

 

List of the Properties

 

Property Number Property Name Address Line City St Zip 4203 4203-CHURCH STREET
101 Church Street Selma AL 36701 3655 3655 - Douglas 99 AL Highway 168 Horton AL
35980 4202 4202-ATHENS 201 W. Green Street Athens AL 35611 4204 4204-COLLEGE
STREET 110 E. College Street Enterprise AL 36330 4206 4206-MADISON STREET 508
Madison Street Huntsville AL 35801 4208 4208-SAND MOUNTAIN 116 Sand Mountain
Drive Albertville AL 35950 4318 4318-HILLCREST ROAD 891 Hillcrest RD Mobile AL
36695 108 0108 - Park Hill 3200 John F. Kennedy Blvd. N. Little Rock AR 72116
5201 5201-Bentonville 808 S. Walton Rd. Bentonville AR 72712 5203 5203-Mountain
Home Mn-Mn Bldng 650 South Street Mountain Home AR 72653 107 0107 - Broadmoor
1705 E Harding Pine Bluff AR 71601 4209 4209-CENTRAL AVENUE 835 Central Ave Hot
Springs AR 71901 4210 4210-CONWAY 1023 Main Street Conway AR 72032 4211
4211-DEWITT HENRY DRIVE 1500 W. DeWitt Hentry Drive Beebe AR 72012 4217
4217-SOUTH DENVER 201 S. Denver Russellville AR 72801 5003 5003 Camelback
Uptwn-Mn Bldng 51 E. Camelback Road Phoenix AZ 85012 5004 5004 Camelback-Bank Am
1825 E. Buckeye Road Phoenix AZ 85034 5005 5005 Catalina-Bank Ame 1825 E.
Buckeye Road Phoenix AZ 85034 5006 5006 Maricopa-Bank Ami 1825 E. Buckeye Road
Phoenix AZ 85034 5007 5007 McDowell-Bank Ame 1825 E. Buckeye Road Phoenix AZ
85034 5008 5008 Mesa Main - Main Building 63 W. Main Street Mesa AZ 85201 5009
5009 South Mountain 1825 E. Buckeye Road Phoenix AZ 85034 5204 5204 - RH
Johnson-Mn Bldng 19022 R.H. Blvd Sun City AZ 85375 2309 2909 - Torrance 22150
Hawthorne Boulevard Torrance CA 90503 2321 2921 - Santa Monica 429 Santa Monica
Blvd. Santa Monica CA 90401 4552 4552 - Cameron Park 4011 Plaza Goldorado
Cameron Park CA 95682 4553 4553 - El Dorado Hills Branch 3880 El Dorado Hills
Blvd El Dorado Hills CA 95762 4554 4554 - West Placerville Branch 3970 J
Missouri Flat Road Placerville CA 95667 4555 4555 - Roseville Branch Branch 1801
Douglas Boulevard Roseville CA 95661 4556 4556 - Sonora Branch 229 South
Washington Sonora CA 95370 4557 4557 - Sutter Creek 11 Ridge Road Sutter Creek
CA 95685 4558 4558 - Valley Springs 87 Highway 26 Valley Springs CA 95252 4559
4559 - Lake Community Bank 805 11th Street Lakeport CA 95453 5010 5010 Auburn
900 High Street Auburn CA 95603 5011 5011 Bixby-Atlantic 3804 Atlantic Avenue
Long Beach CA 90801 5012 5012 Calwa 2611 S. Cedar Avenue Fresno CA 93725 5013
5013 Cedar & Shields 3435 N. Cedar Avenue Fresno CA 93726 5014 5014 Coronado
Branch 1199 Orange Avenue Coronado CA 92118 5015 5015 East Baskerfield 1201
Baker Street Bakersfield CA 93305 5016 5016 East Compton Brnch 518 S. Long Beach
Boulevard Compton CA 90221 5017 5017 El Segundo 835 N. Sepulveda Boulevard El
Segundo CA 90245 5021 5021 Escondido Main 220 S. Escondido Blvd. Escondido CA
92025 5022 5022 Fresno Proof/Vault 2111 Tuolumme Street Fresno CA 93721 5023
5023 Gardena Main 1450 W. Redondo Beach Blvd. Gardena CA 90247 5024 5024
Glendale Main 345 N. Brand Blvd. Glendale CA 91203 5025 5025 Inglewood Main 330
E. Manchester Blvd. Inglewood CA 90301 5026 5026 Inland Empire Cash 1275 S.
Dupont Avenue Ontario CA 91761 5027 5027 Irvine Industrial 4101 Mac Arthur Blvd.
Newport Beach CA 92660 5030 5030 Lincoln Heights 2400 N. Broadway Los Angeles CA
90031 5031 5031 Long Beach Financl 150 Long Beach Blvd. Long Beach CA 90802 5032
5032 Lynwood Branch 3505 E. Imperial Highway Lynwood CA 90262 5034 5034 North
Hollywood 5025 Lankershim Blvd. North Hollywood CA 91601 5035 5035 North
Sacramento 1830 Del Paso Blvd. Sacramento CA 95815 5036 5036 Oak Park Branch
3810 Broadway Sacramento CA 95817 5037 5037 Palmdale Branch 839 E. Palmdale
Blvd. Palmdale CA 93550 5038 5038 Pico-Vermont Brnch 1232 S. Vermont Blvd. Los
Angeles CA 90006 5039 5039 Pomona Main 444 S. Garey Avenue Pomona CA 91766 5040
5040 Red Bluff Branch 955 Main Street Red Bluff CA 96080 5041 5041 Redding Main
Branch 1661 East Street Redding CA 96001 5042 5042 Riverside Main 3650 14th
Street Riverside CA 92501 5043 5043 Salinas Main Brnch 405 Main Street Salinas
CA 93901 5044 5044 San Bernadino Main 303 N. D Street San Bernadino CA 92401
5045 5045 Santa Barbara 834 State Street Santa Barbara CA 93101 5046 5046 Santa
Maria Branch 300 Town Center East Santa Maria CA 93454 5047 5047
Sepulveda-Devonshr 10300-10306 Sepul Veda Blvd. Mission Hills CA 91345 5048 5048
- Stockdale-Main Building 5021 California Avenue Bakersfield CA 93309 5049 5049
Stockton Main Offc 110 E. Weber Street Stockton CA 95202 5050 5050 Sunnyvale
Main 444 S. Mathilda Avenue Sunnyvale CA 94086 5051 5051 Torrance Sartori 1255
Sartori Avenue Torrance CA 90501 5053 5053 Ventura Main Offic 1130 S. Victoria
Ventura CA 93003 5054 5054 Whittier Office 7255 S. Greenleaf Avenue Whittier CA
90602 5055 5055 Willow-Daisy Brnch 600 W. Willow Street Long Beach CA 90806 5056
5056 Yuba City Branch 1100 Butte House Road Yuba City CA 95991

29

 

 

5205 5205 - Arnold 1082 Highway 4 Arnold CA 95223 5206 5206 - Bay-Fair 1200
Fairmont Drive San Leandro CA 94578 5208 5208 - Burlingame-Mn Bldng 400 El
Camino Real Burlingame CA 94010 5209 5209 - Canoga Park Branch 22004 Sherman Way
Canoga Park CA 91303 5210 5210 - College Heights 2800 Oswell Street Bakersfield
CA 93306 5211 5211 - Dinuba 240 East Tulare Street Dinuba CA 93618 5212 5212 -
East Fresno 4445 East Tulare Street Fresno CA 93702 5214 5214 - Eureka Main 334
F Street Eureka CA 95501 5215 5215 - Folsom 403 East Bidwell Street Folsom CA
95630 5216 5216 - Fort Bragg 228 North Main Street Fort Bragg CA 95437 5217 5217
- Hanford - Main Building 180 North Redington Hanford CA 93230 5218 5218 -
Healdsburg 502 Healdsburg Ave Healdsburg CA 95448 5219 5219 - Hemet Branch 1687
East Florida Ave Hemet CA 92544 5220 5220 - Hilltop 1300 Hilltop Drive Redding
CA 96003 5222 5222 - Lemoore 338 West D Street Lemoore CA 93245 5223 5223 -
Lincoln Village 503 West Benjiman Holt Drive Stockton CA 95207 5224 5224 -
Livermore 1748 Railroad Ave Livermore CA 94550 5225 5225 - Martin Luthr Kng Jr.
4103 South Western Ave Los Angeles CA 90062 5227 5227 - Mission-23rd 2701
Mission Street San Francisco CA 94110 5228 5228 - Montrose Branch 2320 Honolulu
Ave Montrose CA 91020 5229 5229 - Ontario Plaza Branch 910 North Mountain Ave
Ontario CA 91762 5230 5230 - Orangevale Branch 8890 Greenback Lane Orangevale CA
95662 5231 5231 - Oroville 1820 Oro Dam Boulevard Oroville CA 95966 5234 5234 -
Pleasanton 337 Main Street Pleasanton CA 94566 5235 5235 - Porterville-Mn Bldng
345 North Main Street Porterville CA 93257 5236 5236 - Reedley 936 G Street
Reedley CA 93654 5237 5237 Reseda Branch 18120 Sherman Way Reseda CA 91335 5238
5238 - Ridgecrest 101 West Ridgecrest Ridgecrest CA 93555 5240 5240 - Sherman
Oaks 14701 Ventura Boulevard Sherman Oaks CA 91403 5241 5241 - Slauson Vermont
5700 South Vermonth Ave Los Angeles CA 90037 5242 5242 - St. Helena 101 Adams
Street St. Helena CA 94574 5243 5243 - Stockton Agri-Center 407 North Wilson Way
Stockton CA 95205 5245 5245 - Susanville 50 N Gay Street Susanville CA 96130
5246 5246 - Toluca Lake 4123 West Olive Ave Burbank CA 91505 5247 5247 - Turlock
- Main Building 501 East Main Street Turlock CA 95380 5248 5248 - Vacaville
Financial 150 Parker Street Vacaville CA 95688 5249 5249 - Vernon Branch 3810 S.
Santa Fe Ave Vernon CA 90058 5250 5250 - West Los Angls Brnch 11501 Santa Monica
Blvd W. Los Angeles CA 90025 5251 5251 - Williow Glen 1245 Lincoln Avenue San
Jose CA 95125 2208 2208 - San Rafael 1200 5th Avenue San Rafael CA 94901 4565
4565 - 12th Street 545 12th Street Paso Robles CA 93446 4566 4566 - Vine Street
1222-1224 Vine Street Paso Robles CA 93446 4567 4567 - Arroyo Grande 1255 E.
Grande Avenue Arroyo Grande CA 93420 4568 4568 - Santa Maria 2339 S. Broadway
Santa Maria CA 93454 5033 5033 - Merced 710 W. Main Street Merced CA 95340 5253
5253 - Batterson 70 Batterson Park Rd FArmington CT 06032 5255 5255 - Greenwich
240 Greenwich Ave Greenwich CT 06830 71010 Clinton East Main 156 East Main
Street Clinton CT 06413 71011 Railroad Avenue 16 Railroad Avenue Plainfield CT
06374 71012 Shunpike Road 61 Shunpike Road Cromwell CT 06416 71013 Whalley
Avenue 395 Whalley Avenue New Haven CT 06511 752 FS Wilmington, LP 3 Beaver
Valley Road Wilmington DE 19083 5259 5259 - North Wakefield Dr 300 North
Wakefield Dr Newark DE 19702 113 0113 - Holiday 2123 US Hwy. 19N Holiday FL
34691 115 0115 - New Smyma Bch E 763 E. 3rd Avenue New Smyrna Beac FL 32169 116
0116 - Orange City 850 S. Volusia Avenue Orange City FL 32763 209 0109 - E.
Colonial Drive Thr 4450 East Colonial Drive Orlando FL 32803 217 0917 -
Inverness 2875 E. Gulf to Lake Highway Inverness FL 34450 2910 3910 - E. Pembrok
Pins 8411 Pines Boulevard Pembroke Pines FL 33024 2926 2926 - Del Prado 2503 Del
Prado Cape Coral FL 33904 3006 3006 -Silver Lakes 18395 Pines Boulevard Pembroke
Pines FL 33029 3008 3008 -WinterPark Alm 200 Aloma Avenue Winter Park FL 32789
3009 3009 - Winterpark Tmpl 1400 Howell Branch Road Winter Park FL 32789 3119
3119 - 47TH TERRACE OFFICE 1645 SE 47th Terrace Cape Coral FL 33904 3120 3120 -
ALTAMONTE CROSSING 151 N. State Road 434 Altamont Spring FL 32714 3122 3122 -
BERNWOOD PARK 12851 Bonita Beach Road Bonita Springs FL 34135 3123 3123 -
BLOOMINGDALE 110 W. Bloomingdale Ave Brandon FL 33511 3124 3124 - BRADENTON CITY
921 Manatee Ave. W. Bradenton FL 34205 3125 3125 - BRANDON 510 Oakfield Drive
Brandon FL 33511 3126 3126 - CEDAR SHORES OFFICE 3620 SE Maricamp Road Ocala FL
34471 3128 3128 - CHARLOTTE HARBOR OFFICE 22627 Bayshore Road Port Charlotte FL
33980 3130 3130 - CORDOVA-PENSACOLA 4710 Bayou Blvd. Pensacola FL 32503 3132
3132 - CYPRESS POINT 1300 Palm Coast Parkway Palm Coast FL 32137 3133 3133 -
DEERFIELD BEACH (H.S.) 3325 W. Hillsboro Road Deerfield Beach FL 33442 3135 3135
- EAST COMMERCIAL BLVD 2660 E Commercial Blvd. Fort Lauderdale FL 33308 3137
3137 - GROVE CITY OFFICE 2691 Placida Road Grove City FL 34224 3139 3139 - HOLLY
HILL OFFICE 555 Ridgewood Ave. Holly Hill FL 32117 3140 3140 - HUDSON OFFICE
9005 State Rd. 52 Hudson FL 34669 3141 3141 - LARGO OFFICE 13175 Walsingham Rd.
Largo FL 33774 3143 3143 - MARCO ISLAND OFFICE 615 Elkcam Circle Marco Island FL
34145 3145 3145 - NEW CITRUS PARK 7919 Gunn Highway Tampa FL 33626 3147 3147 -
NORTH LOCKWOOD RIDGE 6056 N LOCKWOOD RIDGE RD SARASOTA FL 34243 3155 3155 -
SAWGRASS 12396 W. Sunrise Blvd. Plantation FL 33323

30

 

 

3159 3159 - VERO-WEST (1ST AM) 4000 20th Street Vero Beach FL 32960 3160 3160 -
WEST BRADENTON 4601 Manatee Ave. W. Bradenton FL 34209 3209 3209 - LAND O'LAKES
OFFICE 21708 State Rd. 54 Lutz FL 33549 3314 3314 - Dade City 14210 7th St Dade
City FL 33523 3319 3319 - Downtown Laklnd 113 S Tennesee Ave Lakeland FL 33801
3320 3320 - Dwntwn St Ptrsb  410 Central Avenue St. Petersburg FL 33701 3328
3328 - Kings Point 6646 W Atlantic Ave Delray Beach FL 33446 3331 3331 - New
Warrngtn Rd 21 New Warrington Rd Pensacola FL 32506 3332 3332 - Ocean Ridge 4600
Ocean Blvd Boynton Beach FL 33435 3333 3333 - Okeechob Trnpke 5849 Okeechobee
Blvd West Palm Beach FL 33417 3339 3339 - South Fort Myrs 12751 S Cleveland Ave
Fort Myers FL 33907 3341 3341 - West Hollywood 6015 Washington St Hollywood FL
33023 3342 3342 - Westward 2701 Okeechibee Blv West Palm Beach FL 33409 3600
3600 - Cypress Lake Drive 7750 Cypress Lake Drive Fort Myers FL 33907 3625 3625
- The Avenues 10625 Philips Hwy Jacksonville FL 32256 4001 4001C - Baymeadows
Ops 8324 Baymeadows Way Jacksonville FL 32256 4003 4003B - Combee 1414 South
Combee Rd Lakeland FL 33801 4012 4012B - Lantana 1500 W Lantana Rd Lantana FL
33462 4014 4014B - Monument Rd 9580 Regency Square Blvd Jacksonville FL 32225
4016 4016B - North Boca Ratn 3601 N. Federal Highway Boca Raton FL 33431 4019
4019D - Palatka 200 Reid Street Palatka FL 32177 4020 4020B - Ridge Road 8423
Moon Lake Road New Port Richey FL 34654 4021 4021B - Rockledge 201 North Church
Street Rockledge FL 32955 4022 4022B - S. Mandarin 12222 San Jose Blvd.
Jacksonville FL 32223 4025 4025B - Westside 4328 Blanding Blvd. Jacksonville FL
32210 5057 5057 Century Park 1000 Century Park Road Tampa FL 33607 5058 5058
Clermont - Main Building 690 E. Highway 50 Clermont FL 34711 5059 5059 Cordova
5041 Bayou Blvd. Pensacola FL 32503 5062 5062 Gulf to Bay - Main Bldng 1640 Gulf
to Bay Blvd. Clearwater FL 33755 5063 5063 Hallandale Beach 801 E. Hallandale
Blvd. Hallandale FL 33009 5064 5064 Jacksonville #100 9000 Southside Blvd.
Jacksonville FL 32256 5065 5065 Jacksonville #200 9000 Southside Blvd.
Jacksonville FL 32256 5066 5066 Jacksonville #300 9000 Southside Blvd.
Jacksonville FL 32256 5067 5067 Jacksonville #400 9000 Southside Blvd.
Jacksonville FL 32256 5068 5068 Jacksonville #500 9000 Southside Blvd.
Jacksonville FL 32256 5069 5069 Jacksonville #600 9000 Southside Blvd.
Jacksonville FL 32256 5070 5070 Jacksonville #700 9000 Southside Blvd.
Jacksonville FL 32256 5071 5071 Jacksonville Daycr 9000 Southside Blvd.
Jacksonville FL 32256 5072 5072 Jacksonville Garag 9000 Southside Blvd.
Jacksonville FL 32256 5073 5073 Jacksonville Schl 9000 Southside Blvd.
Jacksonville FL 32256 5074 5074 Lighthouse Point 2850 N. Federal Highway
LighthousePoint FL 33064 5078 5078 North Hialeah-Main Bldng 1 E. 49th Street
Hialeah FL 33013 5079 5079 Ocala Downtown 35 S.E. 1st Avenue Ocala FL 34471 5080
5080 Plaza 900 S. Federal Highway Stuart FL 34994 5081 5081 Port Charlotte-Main
Bldng 21175 Olean Blvd. Port Charlotte FL 33952 5083 5083 San Jose - Main
Building 3535 University Blvd. West Jacksonville FL 32217 5084 5084 South Region
TPC 17100 N.W. 59th Avenue Miami Lakes FL 33015 5086 5086 Westshore Mall 100 N.
Westshore Blvd. Tampa FL 33609 5088 5088 Winter Park 750 S. Orlando Avenue
Winter Park FL 32789 5260 5260 - Baypoint 500 Biscayne Boulevard Miami FL 33132
5261 5261 - Bayshore-Mn Bldng 6160 14th Street West Bradenton FL 34207 5263 5263
- Blountstown-Mn Bldng 16793 SE Pear Street Blountstown FL 32424 5267
5267-Charlotte Harbor-Mn Bldng 23081 Harborview Road Port Charlotte FL 33980
5268 5268 - Coral Ridge-Mn Bldng 3600 North Federal Highway Ft. Lauderdale FL
33308 5269 5269 - Crystal River-Mn Bldng 450 SE Highway 19 Crystal River FL
34429 5273 5273-Ft. Myers Beach-Mn Bldng 2525 Estero Blvd Ft. Myers Beach FL
33931 5274 5274-Ft. Walton Beach-Mn Bldng 189 Eglin Parkway NE Ft Walton Beach
FL 32546 5275 5275 - Gulfgate-Mn Bldng 6525 South Tamiami Trail Sarasota FL
34231 5276 5276 - Homestead-Mn Bldng 850 Homestead Boulevard Homestead FL 33030
5283 5283 - Live Oak-Mn Bldng 201 S. Ohio Avenue Live Oak FL 32064 5286 5286 -
Midway - Main Building 7760 West Flagler Street Miami FL 33144 5288 5288 -
Plantation-Mn Bldng 7001 W. Broward Blvd. Plantation FL 33317 5295 5295 -
Trouble Creek-Mn Bldng 4526 US Highway 19 New Port Richey FL 34652 5297 5297 -
W. Sunrise-Mn Bldng 8190 W. Sunrise Plantation FL 33322 5298 5298 - Weeki
Wachee-Mn Bldng 9223 Cortez Blvd Brooksville FL 34613 5299 5299 - Westside-Mn
Bldng 4311 Manatee Avenue West Bradenton FL 34209 5463 5463 - Cocoa Village Dt
430 Brevard Ave Cocoa FL 32922 5464 5464-Dayton Bch Spdwy-Mn Bldng 1025
International Speedwy Bd Daytona Beach FL 32114 5467 5467 - Palm Beach Vault
5701 Village Blvd West Palm Beach FL 33407 117 0117 - Ormond Beach 175 W.
Granada Ave. Ormond Beach FL 32174 118 0118 - Ponce De Leon 709 S. Ponce de Leon
Blvd. St. Augustine FL 32084 210 0110 - Downtown Lakeland 3221 South Florida
Avenue Lakeland FL 33803 1077 0077  - Prima Vista 900 East Prima Vista Blvd Port
St. Lucie FL 34952 2017 2017 - Fairfield 8022 Lillian Highway Pensacola FL 32506
3004 3004 -Plantation 450 North Pine Island Road Plantation FL 33324 3090 3090 -
Delray Square 4899 W. Atlantic Blvd Delray Beach FL 33445 3151 3151 - Pinellas
7600 US Highway 19 N Pinellas Park FL 33781 3271 3271 - Wickham Road Office 7775
N Wickham Road Melbourne FL 32940 3316 3316 - Deland Main 131 E New York Ave
Deland FL 32724 3601 3601 - Oviedo Red Bug 7455 Pinemire Drive Oviedo FL 32765
3630 3630 - LaFontana 9035 LaFontana Boulevard Boca Raton FL 33434 3632 3632 -
Lake Mary Ofice 3701 W. Lake Mary Boulevard Lake Mary FL 32746 3635 3635 -
Pembroke Pines 199 N. University Drive Pembroke Pines FL 33024

31

 

 

4002 4002C - Callahan 401 S. King Rd Callahan FL 32011 4004 4004C - Conway 7336
Curry Ford Road Orlando FL 32822 4005 4005C - Dale Mabry 1506 South Dale Marby
Highway Tampa FL 33629 4006 4006C - Davie 4150 S.W.64th Ave Davie FL 33314 4007
4007C - Eustis 200 Magnolia Ave. Eustis FL 32726 4008 4008C - Ft. Lauderdale
1100 W. State Route 84 Ft. Lauderdale FL 33315 4009 4009C - Green Cov Sprng 425
North Orange Avenue Green Cove Spri FL 32043 4011 4011C - Indian Rocks 14147
Walsingham Rd. Largo FL 33774 4013 4013C - Largo 5250 E. Bay Drive Clearwater FL
33764 4015 4015C - Normandy 6545 Normandy Blvd Jacksonville FL 32205 4017 4017C
- North Port 13675 N.W. Tamiami Trail North Port FL 34287 4018 4018C - NE St.
Petrsbrg 9655 4th St. North St. Petersburg FL 33702 4023 4023C - Springfield
1601 Main Street Jacksonville FL 32233 4024 4024C - West Dayton 828 White Street
Daytona Beach FL 32117 4219 4219-MARIANNA 2889 Green Street Marianna FL 32446
4220 4220-NEW SMYRNA BEACH 900 N. Dixie Freeway New Smyrna Bch FL 32168 4224
4224-WEST MAIN STREET 800 W. Main Street Inverness FL 34450 5060 5060 - Deland
230 N. Woodland Blvd. Deland FL 32720 2918 3918 - Platatn-Ryl Plm 950 S. Pine
Island Road Plantation FL 33324 3163 3163 - BLUEGRASS OFFICE 1475 McFarland Road
Alpharetta GA 30005 3165 3165 - CHESHIRE SHERIDAN 2419 Cheshire Bridge Rd NE
Atlanta GA 30324 3167 3167 - EDGEWOOD 3805 Macon Road Columbus GA 31907 3169
3169 - LAVISTA ROAD 3880 LaVista Road Tucker GA 30084 3170 3170 - LILBURN OFFICE
4354 Lawrenceville Hwy Lilburn GA 30047 3173 3173 - PROVIDENCE SQUARE 4209
Roswell Road NE Marietta GA 30062 3343 3343 - Atlant Ops Cntr 3579-3585 Atlanta
Ave Atlanta GA 30354 3345 3345 - Columbus Main 101 13th Street Columbus GA 31901
3346 3346 - Dalton Main 201 S Hamilton St Dalton GA 30720 3604 3604 - Woodstock
Crossing 2255 Towne Lake Parkway Woodstock GA 30189 3665 3665 - Cobb Parkway
2521 SE Cobb Parkway Smyrna GA 30080 4030 4030B - Hapeville 590 S. Central Ave
Hapeville GA 30354 4033 4033D - Macon Main 455 Walnut Street Macon GA 31201 4038
4038B - Perimeter Centr 4570 Ashford Dunwoody Road Atlanta GA 30346 4040 4040B -
Stephenson 6999 Abercorn St Savannah GA 31405 4041 4041B - Toco Hills 2942 N.
Druid Hills Road Atlanta GA 30329 4045 4045B - Walton Way 1478 Walton Way
Augusta GA 30901 4046 4046B - Washington Road 2835 Washington Road Augusta GA
30909 5091 5091 Bull Street 22 Bull Street Savannah GA 31401 5094 5094 Moultrie
Main 300 S. Main Street Moultrie GA 31768 5095 5095 Valdosta Main 106 S.
Patterson Street Valdosta GA 31601 5096 5096 Winder Main Building 102 N. Broad
Street Winder GA 30680 5300 5300-Aberdeen Village-Mn Bldng 500 North Lake Drive
Peachtree City GA 30269 5303 5303 - East Point-Mn Bldng 2818 East Point Street
East Point GA 30344 3014 3014 -Walnut Avenue 1300 Walnut Avenue Dalton GA 30720
3076 3076 -Sylvania Main 105 S. Main Street Sylvania GA 30467 3077 3077 -
Dunwoody Villag 1449 Dunwoody Village Parkway Dunwoody GA 30338 3103 3103 -
Lawrenceville Suwann 870 Lawrenceville Suwannee Rd Lawrenceville GA 30043 3273
3273 - Acworth Office 3365 Cobb Pkwy Acworth GA 30101 3282 3282 - Windward
Parkway 5570 Windward Parkway Alpharetta GA 30004 3606 3606 - Stockbridge 113
Highway 138 West Stockbridge GA 30281 3639 3639 - Cartersville 215 Cherokee
Place Cartersville GA 30121 3666 3666 - Snellville Presidential 1875 Scenic
Highway Snellville GA 30078 4026 4026D - Alabama Ave 501 Alabama Avenue Breman
GA 30110 4027 4027C - East Lake 2201 Roswell Rd. Marietta GA 30062 4031 4031C -
Jimmy Crtr Blvd 5405 Jimy Carter Blvd. Norcross GA 30093 4032 4032C - Mableton
5606 Gordon Rd. Mabletown GA 30126 4036 4036C - Norcross 6155 S. Buford Highway
Norcross GA 30071 4037 4037C - Peachtree Crnrs 5525 Peachtree Parkway Norcross
GA 30092 4039 4039C - Rome Main 501 Broad Street Rome GA 30161 4042 4042F -
Traffic Circle 3509 West Bay Street Savannah GA 31408 4043 4043F - Tri-County #2
4701 Sandy Plains Road Roswell GA 30075 4044 4044D - Vidalia Main 900 East First
Street Vidalia GA 30474 4047 4047C - Washington West 3726 Washington Road
Martinez GA 30907 4048 4048D - Waynesboro Main 615 Liberty Street Waynesboro GA
30830 4088 4088C - Merchant's Walk (Sub) (1) 1313 Johnson Ferry Rd. NE Marietta
GA 30068 4225 4225-BUFORD HIGHWAY 5935 Buford Highway Norcross GA 30071 4229
4229-LARKIN STREET 241 Larkin Street Cornelia GA 30531 4230 4230-SOUTH PARK
STREET 777 So. Park Street Carrolton GA 30117 4275 4275 CITIZEN SQUARE 26
Citizens Square Dallas GA 30157 4278 4278 DOYLE STREET 303 E. Doyle Street
Toccoa GA 30577 4279 4279-HAPEVILLE 600 S. Central Avenue Hapeville GA 30354
4280 4280-LEE STREET 15 Lee St. Jefferson GA 30549 5301 5301 - Decatur (BS)-Mn
Bldng 163 Clairmont Avenue Decatur GA 30030 2919 3919 - Decatur Sq Offc 101 W.
Ponce De Leon Ave. Decatur GA 30030 147 0147 - Crossroad Faclty 301 South 25th
Street Fort Dodge IA 50501 4231 4231-NORTH HOWARD 114 N Howard Indianola IA
50125 4235 4235-EAST ALTON 347 W. Main Street East Alton IL 62024 4502 4502 -
Peoria Main 301 W. Adams Avenue Peoria IL 61602 5098 5098 Bank of America 231 S.
La Salle Street Chicago IL 60604 71014 Lockport 1103 E 9th Street Lockport IL
60441 922 922 - Hinsdale 21 West 2nd Street Hinsdale IL 60521 4233
4233-BELLEVILLE 222 East Main Street Belleville IL 62220 4237 4237-KICKAPOO
STREET 303 S. Kickapoo Street Lincoln IL 62656

32

 

 

4241 4241-SPARTA 114 West Broadway Sparta IL 62286 4242 4242-WOOD RIVER AVENUE
118 Wood River Avenue Wood River IL 62095 4283 4283-EAST ST LOUIS STRE 112 East
St. Louis St. Nashville IL 62263 4284 4284 ROBINSON 300 W. Main Street Robinson
IL 62454 4285 4285-SESSER 201 South Park Sesser IL 62884 4413 4413-LAKE STREET
540 Lake Street Addison IL 60101 4509 4509 - LaPorte Main 800 Lincoln Way
LaPorte IN 46350 4572 4572 - 25th Street 3805 25th Street Columbus IN 47203 4573
4573 - Brentwood 2751 Brentwood Drive Columbus IN 47203 4574 4574 - Tipton 1117
E. Tipton Street Seymour IN 47274 4575 4575 - 2nd Street 222 W. 2nd Street
Seymour IN 47274 5099 5099 Mission Facility 9500 Mission Road Overland Park KS
66206 5100 5100 Penn Street Faclty 501 N. Penn Street Independence KS 67301 4505
4505 - London Central 400 South Main London KY 40741 4289 4289-BELLE CHASSE
HIGHWA 8018 Belle Chasse Highway Belle Chasse LA 70037 4290 4290 LUTCHER 1980 W.
Main St. Lutcher LA 70071 215 0915 - Barnstable 145 Barnstable Road Barnstable
MA 02601 5312 5312 - Exchange Street 200 Exchange St Malden MA 02148 5313 5313 -
Waltham Mn (1 and 2) 1025-1075 Main (blds I & II) Waltham MA 02451 71015
Columbia Road 568-572 Columbia Road Dorchester MA 02125 71016 East Boston Square
26 Central Square East Boston MA 02128 71017 Massachusetts Avenue 1420
Massachusetts Avenue Arllington Heights MA 02476 71018 Rogers Road 147 Main
Street + 52 Rogers Road Parking Gloucester MA 01930 71019 Union Square -
Somerville 40 Union Square Somerville MA 02143 3348 3348 - Pikesvill Brnch 1515
Reisterstown Rd Baltimore MD 21208 5101 5101 Annapolis Church 10 Church Circle
Annapolis MD 21402 5102 5102 Highlandtown - BAL 3415-3417 Eastern Avenue
Baltimore MD 21224 5317 5317 - Wheaton - Main Building 2601 University Boulevard
Wheaton MD 20902 5319 5319 - Court St. 178 Court St Auburn ME 04210 5320 5320 -
Gannett Dr. 65 Gannett Dr South Portland ME 04106 4506 4506 - Arcadia 245 N.
Rose Street Kalamazoo MI 49007 71020 18 Mile Road 2225 18 Mile Road Sterling
Height MI 48314 71021 Allen Road - Southgate 11275 Allen Road Southgate MI 48195
71022 Ford Road Heights 25350 Ford Road Dearborn Heights MI 48127 71023 Grand
River 2150 Grand River Detroit MI 48219 71024 Greater Mack 21800 Greater Mack
St. Clair Shores MI 48080 71025 Grosse Pointe Woods 19307 Mack Avenue Grosse
Pointe Woods MI 48236 71026 Hoover Road 26681 Hoover Road Warren MI 48089 71027
Joy Road 10641 Joy Road Detroit MI 48204 71028 Main St - Belleville 105 Main
Street Belleville MI 48111 71029 North Adams 44 North Adams Rochester MI 48309
71030 Plymouth Rd - Detroit 20222 Plymouth Road Detroit MI 48228 71031 Roseville
26000 Gratiot Avenue Roseville MI 48066 71032 Schoenherr 28455 Schoenherr Warren
MI 48088 71033 West Fort Street 14600 W Fort Street Southgate MI 48195 71034
West Maple 2500 W Maple Bloomfield Hills MI 48301 71035 Woodward - Ferndale
23011 Woodward Avenue Ferndale MI 48220 4507 4507 - Executive Drive 5829
Executive Drive Lansing MI 48911 5103 5103-Columbia Faclty-Mn Bldng 800 Cherry
Street Columbia MO 65201 5104 5104 Concord Village 5353 S. Lindbergh Blvd. St.
Louis MO 63126 5105 5105-Downtown Faclty-Mn Bldng 210 W. 8th Street Rolla MO
65401 5106 5106 Florissant Facilty 880 Rue Saint Francois Florissant MO 63031
5107 5107 Hampton-Main 4301 Hampton Avenue St. Louis MO 63109 5108 5108
Independence Squar 129 W. Lexington Avenue Independence MO 64050 5109
5109-Lexington Faclty-Mn Bldng 1016 Main Street Lexington MO 64607 5110 5110
Mexico Facility 222 S. Jefferson Street Mexico MO 65265 5111 5111 Oak Trafficway
8320 N. Oak Trafficway N. Kansas City MO 64118 5112 5112-Richland Faclty-Mn
Bldng 112 McClurg Street Richland MO 65556 5113 5113 South Glenstone-Mn Bldng
2940 S. Glenstone Avenue Springfield MO 65804 5114 5114 West Sunshine-Mn Bldng
710 W. Sunshine Street Springfield MO 65807 5171 5171 BOA Plaza Sub-Lease 800
Market Street St. Louis MO   5321 5321-Ballwin Facility-Mn Bldng 15115
Manchester Ballwin MO 63011 5322 5322-Belton Facility-Mn Bldng 1818 E. North Ave
Belton MO 64012 5324 5324-Forsyth Facility-Mn Bldng Hwy 160 and Main Forsyth MO
65653 5326 5326-I-70 & Noland-Mn Bldng 4141 Lynn Ct. Drive Independence MO 64055
5327 5327 - Kansas City Ops Cntr 2001 NE 46th Street Kansas City MO 64116 5328
5328-Metropolitan-Mn Bldng 8550 Holmes Rd Kansas City MO 64131 40 0040  - Aurora
Main 201 Masidon Aurora MO 65605 3681 3681 - Gulfport Hwy 49 11464 Highway 49
Gulfport MS 39503 4252 4252-CLARKSDALE 211 East Second Clarksdale MS 38614 4298
4298-MOUNT OLIVE 515 Main Street Mount Olive MS 39119 352 352 - Banner Elk 1667
NC Highway 184 Banner Elk NC 28779 900 Independence - Main Bld - 0104 101
Independence Center Charlotte NC 28246 917 302A - Hickory Parking Lot 2nd Street
Place NE Hickory NC 28601 924 924 - Village Circle 200 Meadowmont Village Circle
Chapel Hill NC 27517 925 925 - Barbee Chapel Road 112 West Barbee Chapel Road
Chapel Hill NC 27517 2906 3906 - East Independnc 11201 E. Independence Blvd.
Matthews NC 28105 2914 3914 - Chapel Hill 100 E. Franklin Street Chapel Hill NC
27514 3016 3016 -Ballantyne 14925 John J. Delaney Drive Charlotte NC 28277 3017
3017 -Cary Preston 999 High House Road Cary NC 27513 3018 3018 -Clemmons 3645
Clemmons Road Clemmons NC 27012 3031 3031 -Wakefield FC 14400 New Falls of Neuse
Blvd Raleigh NC 27511 3032 3032 -Westinghouse 741 Westinghouse Blvd Charlotte NC
28273

33

 

 

3178 3178 - ASHLEY VILLAGE 7210 Tryon Rd. Cary NC 27511 3182 3182 - GARNER
OFFICE 1145 Hwy 70 W. Garner NC 27529 3185 3185 - STONEHENGE OFFICE 7541
Creedmoor Rd. Raleigh NC 27613 3186 3186 - UNIVERSITY PLACE OFFICE 8700
University Exec. Pk Dr Charlotte NC 28262 3188 3188 - WEST MARKET STREET 4636 W.
Market Street Greensboro NC 27407 3351 3351 - Burlington 500 S Main St
Burlington NC 27215 3353 3353 - Goldsboro 301 East Ash Street Goldsboro NC 27530
3354 3354 - Greenville Sals 1451 Thomas Langston Rd Winterville NC 28590 3356
3356 - Market Street 201 East Market St Smithfield NC 27577 3357 3357 - Mortgage
Center 1100 Corporate Center Dr Raleigh NC 27607 3362 3362 - West End Center 809
West 4 1/2 St Winston-Salem NC 27101 3365 3365 - Winston Salem 401 Linden St
Winston-Salem NC 27101 3441 3441 - West End Ctr 801 W. 4th Street Winston Salem
NC 27101 4057 4057B - Clemmons 2565 Lewisville-Clemmons Rd. Clemmons NC 27012
4069 4069B - King Main 701 S. Main St. King NC 27021 4072 4072B - Marion Main
129 N. Main Street Marion NC 28752 4073 4073D - Morganton Main 300 North Green
Street Morganton NC 28655 4075 4075C - Oakwoods 418-420 Bushy Mountain Rd. N.
Wilkesboro NC 28697 4078 4078B - Roxboro Main 515 North Madison Blvd. Roxboro NC
27573 4079 4079B - Russ Avenue 339 Russ Avenue Waynesville NC 28786 4080 4080B -
Sardis Road 1607 N. Sardis Road Extension Charlotte NC 28270 4083 4083B -
Valdese Main 101 Main Street Valdese NC 28690 4084 4084B - Viewmont 1453 Second
Street NW Hickory NC 28601 4086 4086B - Wilkesboro Main 210 West  Main Street
Wilkesboro NC 28697 4101 4101A-Albemarle Rd 6425 Albemarle Road Charlotte NC
28212 4103 4103A-Beatties Ford Rd 2249 Beatties Ford Road Charlotte NC 28216
4104 4104A-Belhaven Blvd 4801 Brookshire Blvd Charlotte NC 28216 4105
4105D-Black Mountn-ACU 116 Montreat Road Black Mountain NC 28711 4106
4106A-Boger City 2614 E. Main Street Lincolnton NC 28092 4107 4107-Boone Main
Office 709 Blowing Rock Road Boone NC 28607 4109 4109A-Burgaw Main Offc 104 E.
Fremont Street Burgaw NC 28425 4110 4110A-Burlington Mn Of 245 W. Davies Street
Burlington NC 27215 4111 4111D-Calabash/Subleas Route 7, Highway 79 South
Calabash NC 28407 4112 4112A-Cameron Village 321 Oberlin Road Raleigh NC 27605
4113 4113A-Candler 1189 Smokey Park Highway Candler NC 28715 4114 4114A-Carmel
Commons 6611 Carmel Road Charlotte NC 28216 4115 4115A-Carolina Beach 123 Harper
Avenue Carolina Beach NC 28428 4116 4116A-Cary Village 801 E. Maynard Road Cary
NC 27511 4117 4117A-Cherryville 403 E. Main Street Cherryville NC 28021 4120
4120A-Columbus 211 E. Mill Street Columbus NC 28722 4121 4121A-Cornelius 20005
NC Highway 73 West Cornelius NC 28031 4122 4122A-Cumberland 5581 Cumberland Road
Fayetteville NC 28306 4123 4123A-Dallas 202 W. Trade Street Dallas NC 28034 4124
4124A-Denver 3768 N. Highway 16 Denver NC 28037 4125 4125A-Dixie Village 2401 W.
Franklin Blvd. Gastonia NC 28052 4126 4126D-Draper(Abandond) 151 N. Fieldcrest
Road Eden NC 27288 4127 4127D-Dunn Main Office 100 E. Cumberland Dunn NC 10900
4130 4130A-Eden Main Office 213 W. Kings Highway Eden NC 27288 4131
4131A-Elizabethtown Mn 201 W. Broad Street Elizabethtown NC 28337 4132
4132D-Fairplains/Aban Waugh Street & Sparta Road N Wilkesboro NC 28659 4133
4133A-Farmville 200 S. Main Street Farmville NC 27828 4134 4134A-Fayettevll
Dwntn 324 Mason Street Fayetteville NC 28301 4135 4135A-Garner 547 Benson Road
Garner NC 27529 4136 4136A-Gastonia Mn Off 355 S. New Hope Road Gastonia NC
28054 4138 4138A-Guilford College 700 College Road Greensboro NC 27410 4139
4139D-Havelock-Abandnd 207 W. Main Street Havelock NC 28532 4141 4141A-Hendersn
MO Relc 826 S. Garnett Street Henderson NC 27536 4142 4142A-Hillsborough 113 N.
Churton Street Hillsborough NC 27278 4143 4143A-Hilltop Plaza 901 E. Roosevelt
Blvd Monroe NC 28112 4145 4145A-Hospital-Grnvill 2000 Stantonsburg Road
Greenville NC 27834 4147 4147A-Kenansville 104 Limestone Road Kenansville NC
28349 4148 4148A-Kinston Mn Offic 1900 W. Vernon Avenue Kinston NC 28501 4149
4149A-Landfall 1325 Military Cut-Off-Road Wilmington NC 28405 4150
4150C-Lincolnton Mn Of 100 E. Main Street Lincolnton NC 28092 4152 4152A-Marion
Main Offc 100 N. Main Street Marion NC 28752 4153 4153B-Market Street 619 Market
Street Wilmington NC 28401 4155 4155A-Mooresville Main 314 N. Main Street
Mooresville NC 28115 4156 4156A-Mt Olive Mn Off 211 N. Chestnut Street Mount
Olive NC 28365 4157 4157A-Myers Park 751 Providence Road Charlotte NC 28207 4158
4158A-North Asheville 892 Merrimon Avenue Asheville NC 28804 4159 4159A-North
Blvd-Ralgh 5005 Capital Blvd Raleigh NC 27615 4160 4160A-North Durham 3807 N.
Duke Street Durham NC 27712 4161 4161A-North Henderson 1405 N. Garnett Street
Henderson NC 27536 4163 4163D-North Mn ST-ACU 100 E. Hope Lodge Street Tarboro
NC 27886 4164 4164A-North Raleigh 6300 Falls of Neuse Road Raleigh NC 27615 4165
4165A-Northeast 3401 The PLaza Charlotte NC 28205 4166 4166A-Northwood 201 E.
Paris Avenue High Point NC 27265 4167 4167A-Park Road 4535 Park Road Charlotte
NC 28209 4168 4168A-Pavilions 698 Hanes Mall Blvd Winston-Salem NC 27103 4169
4169A-Pinehurst 5 Villiage Green West Pinehurst NC 28374 4170 4170A-Pleasant
Garden 4615 Pleasant Garden Road Pleasant Garden NC 27313 4171 4171A-Reidsville
Mn Of 507 S. Main Street Reidsville NC 27320 4172 4172A-Reynolda 2899 Reynolda
Road Winston-Salem NC 27106

34

 

 

4173 4173D-Richlands/Sublse 8800 Richlands Highway Richlands NC 28574 4174
4174A-Salisbury Mn Off 500 W. Innes Street Salisbury NC 28144 4175
4175A-Salisbury West 200 Statesville Blvd. Salisbury NC 28144 4176 4176A-Sardis
Village 9700 Old Monroe Road Charlotte NC 28270 4177 4177A-Signal Hill 1616 E.
Broad Street Statesville NC 28625 4178 4178A-Six Forks 8820 Six Forks Road
Raleigh NC 27615 4179 4179A-South Elm 1500 S. Elm Street Greensboro NC 27406
4180 4180A-S Park Greenvill 317 E. Greenville Blvd. Greenville NC 27858 4181
4181A-South Square 3200 Shannon Road Durham NC 27707 4182 4182A-S Pines Mn Offic
100 W. Morganton Road Southern Piens NC 28337 4183 4183A-Southwinds Southwinds
Shopping Center Spring Lake NC 28390 4184 4184A-Southwood Square 115 W.
Fairfield Road High Point NC 27263 4185 4185A-Spruce Pine Main 337 Oak Avenue
Spruce Pine NC 28777 4186 4186A-Statesville Mn O 113 W. Broad Street Statesville
NC 28677 4187 4187A-Swansboro 620 W. Corbett Avenue Swansboro NC 28584 4188
4188D-Tarboro Mn Ofc. 325 Main Street Tarboro NC 27886 4189 4189A-Troutman 539
N. Main Street Troutman NC 28166 4190 4190A-Tryon Main Offic 201 Pacolet Street
Tryon NC 28782 4191 4191A-Twin Rivers 3131 Martin Luther Kng Jr. Bl New Bern NC
28562 4192 4192A-Union Road 2950 Union Road Gastonia NC 28054 4194
4194A-University 502 S. College Road Wilmington NC 28403 4195 4195A-Village
Drive 2901 Villiage Drive Fayetteville NC 28305 4196 4196D-Washington Cornr 1328
John Small Avenue Washington NC 27889 5116 5116 525 N Tryon-Odell 525 N. Tryon
Street Charlotte NC 28202 5331 5331 - Gateway Center - Chr 901 W. Trade Street
Charlotte NC 28202 916 230 - Midland 4411 North Carolina Hwy27 Midland NC 28107
2100 2100 - Apex Charlotte 801 East Williams Street Apex NC 27502 2102 2102 -
Graham 220 South Main Street Graham NC 27253 2103 2103 - Havelock 1303 East Main
Street Havelock NC 28532 2104 2104 - Morehead City 4408 Arendell Street Morehead
City NC 28557 2105 2105 - New Bern 375 South Front Street New Bern NC 28560 2106
2106 - Plymouth 102 West Main Street Plymouth NC 27962 2107 2107 - Wilson 223
West Nash Blvd Wilson NC 27893 2108 2108A - Wilson (Wooten) 2501 Wooten Blvd
Wilson NC 27893 2110 2108B - Wilson (Horton) 2412 Horton Blvd Wilson NC 27893
2929 2929 - Albermarle Road 6011 Albermarle Road Charlotte NC 28212 3022 3022
-Hickory View 1625 North Center Street Hickory NC 28601 3024 3024 -Cornelius
20301 W. Catawba Avenue Cornelius NC 28031 3028 3028 -North Cross 16649
Statesville Road Huntersville NC 28078 3033 3033 -Wilmington 1313 Military
Cutoff Road Wilmington NC 28405 3081 3081 - Cotswold Branch 225 sharon Amity
Road Charlotte NC 28211 3179 3179 - BATTLEGROUND OFFICE 3314 Battleground Ave.
Greensboro NC 27410 3187 3187 - WENDOVER PLACE 5402 Sapp Road Greensboro NC
27409 3285 3285 - Walnut Maynard 712 SE Maynard Road Cary NC 27511 3349 3349 -
Asheville Main 1 Haywood St Asheville NC 28801 3358 3358 - Thomasville 804
Randoloh St Thomasville NC 27360 4035 4035C - Newnan Main 30 Greenville Street
Newnan NC 30263 4049 4049C - Advance Main Hwy. 801 & Hwy 158 Advance NC 27006
4052 4052C - Blowing Rock Mn 983 North Main Street Blowing Rock NC 28605 4053
4053C - Brevard Main 73 West Main Street Brevard NC 28712 4055 4055D - Canton
Main 101 Main Street Canton NC 28716 4056 4056C - China Grove 125 North Main
Street China Grove NC 28023 4058 4058C - Conover Main 106 First Ave. South
Conover NC 28613 4059 4059C - Derita 2610 W. sugar Creek Rd. Charlotte NC 28262
4060 4060C - Fayetteville Mn 200 Green &Bow Streets Fayetteville NC 28301 4061
4061C - Forest City Mn 408in Street Forest City NC 28043 4062 4062D - Goldsboro
Main 203 North William Street Goldsboro NC 27530 4064 4064C - Harrisburg 108
Highway 49 North Harrisburg NC 28075 4065 4065F - High Point Road 3608 High
Point Road Greensboro NC 27407 4066 4066C - Jackson Park 704 North Cannon Blvd.
Kannapolis NC 28083 4067 4067D - Jefferson Main 230 E. Main Street Jefferson NC
28640 4068 4068C - Kildaire Farms 1122 Kildaire Farms Road Cary NC 27511 4070
4070F - Knightdale 7519 US Highway 64 E Knightdale NC 27545 4071 4071C -
Lexington Main 100 S. State Street Lexington NC 27292 4074 4074C - Newton Main
102 S. Main Ave. Newton NC 28658 4076 4076D - Rockingham Main 202 East
Washington Street Rockingham NC 28379 4077 4077C - Rocky Mount Mn 112 North
Church Street Rocky Mount NC 27804 4085 4085D - W. Jefferson Mn 402 S. Jefferson
Avenue W. Jefferson NC 28694 4102 4102B-Asheville Mn Off 68 Patton Avenue
Asheville NC 28801 4119 4119A-College Street 162 College Street Asheville NC
28801 4128 4128B-East End 1908 E. Greenville Blvd. Greenville NC 27858 4137
4137B-Greenville Mn Of 201 W. First Street Greenville NC 27858 4154 4154A-Mint
Hill 8008 Blair Road Charlotte NC 28227 5334 5334 - Nashua Main 143-157 Main St
Nashua NH 03060 5335 5335 - Portsmouth Pleasant 3 Pleasant St Portsmouth NH
03801 71036 Barrington Jct Rt 9 & 125 Barrington NH 03825 71037 Coliseum Avenue
33 Coliseum Avenue Nashua NH 03063 71038 One Constitution Way One Constitution
Way Somersworth NH 03878 231 231 - Upper Montclair Drive Up 529 Valley Road
Upper Montclair NJ 07043 514 0014  - Brkly Hghts 555 Springfield Ave. Berkeley
Height NJ 07922 525 0025  - Edisn Twnshp 1746 Oak Tree Rd Edison Twp. NJ 08820
531 0031  - Hamilton Sq 3659 Nottingham Way Hamilton Square NJ 08690 533 0033  -
Highland Prk 104 Raritan Rd. Highland Park NJ 08904

35

 

 

536 0036  - Kenilworth 470 Boulevard Kenilworth NJ 07033 548 0048  - Millburn 52
Millburn Ave Millburn NJ 07041 563 0063  - Scotch Plns 1922 Westfield Ave.
Scotch Plains NJ 07076 569 0069  - S. Plainfld 2426 Plainfield Ave. South
Plainfiel NJ 07080 607 0007 - Milltown 270 Ryders Ln Milltown NJ 08850 622 0022
- East Brunswick Loehmann's Plaza, Rte 18 East Brunswick NJ 08816 623 0023 -
Concordia Concordia Shopping Ctr Monroe NJ 08831 914 Schwab - Harborside
Harborside Financial Center Jersey City NJ 07311 2932 2932 - Livingston 39 East
Mount Pleasant Ave Livingston NJ 07039 3368 3368 - Haddon Township 600 W
Cuthbert Boulevard Hadden Twnship NJ 08108 3370 3370 - Main Strt Offic 40 Main
St Toms River NJ 08753 3371 3371 - Morristown Offc 21 South St Morristown NJ
07960 3372 3372 - NBOC Operations 100/300 Fidelity Plaza North Brunswick NJ
08905 3376 3376 - Red Bank Mn Off 303 Broad St Red Bank NJ 07701 3380 3380 -
Trenton-Brnswck 891 Brunswick Ave Trenton NJ 08638 3443 3443 - NBOC Op Center
100/300 Fidelity Plaza North Brunswick NJ 08905 3613 3613 - Haddonfield- Kings
17 Kings Highway West Haddonfield NJ 08033 5336 5336 - Arthur St. 639 Rte 18 &
Arthur St East Brunswick NJ 08816 5337 5337 - Beechwood Rd 40 Beechwood Rd
Summit NJ 07901 5338 5338 - Bellevue Ave. 209-215 Bellevue Ave Hammonton NJ
08037 5340 5340 - Bergenline Ave 3109 Bergenline Ave Union City NJ 07087 5342
5342 - Bridgewater 1125 Rte 22 West Bridgewater NJ 08807 5348 5348-E Ridgewood
Ave-Mn Bldng 54 East Ridgewood Ave Ridgewood NJ 07450 5355 5355 - Lakewood Rte
70 395 N/S Rte 70 Lakewood NJ 08701 5356 5356 - Maplewood Ave 161 Maplewood Ave
Maplewood NJ 07040 5358 5358 - Pennsauken 4900 Rte 70 Pennsauken NJ 08109 5361
5361 - South Orange Ave 8 South Orange Ave. South Orange NJ 07079 5362 5362 -
Springfield Ave 367 Springfield Ave. Summit NJ 07901 5365 5365 - Wood Ave
601,607-609 N Wood Ave. Linden NJ 07036 154 154 - Sea Bright 1096 Ocean Avenue
Sea Bright NJ 07760 157 157 - Woodbury 22 N. Broad St Woodbury NJ 08096 515
0015  - Cherry Hill 1402 Brace Road Cherry Hill NJ 08034 534 0034  - Hightstown
140 Mercer St. Hightstown NJ 08520 535 0035  - Kendall Park 3534 State Rt. 27
Kendall Park NJ 08824 541 0041  - Lawrencevill 2673 Main St. Lawrenceville NJ
08648 543 0043  - Linden 501 North Wood Linden NJ 07036 545 0045  - Manasquan
240 Parker Ave (Rt 71) Manasquan NJ 08736 552 0052  - N. Plainfld 28 Craig Place
North Plainfiel NJ 07060 559 0059  - Point Plsant 2201 Bridge Ave. Point
Pleasant NJ 08742 562 0062  - Runnemede 810 E. Clements Bridge Runnemede NJ
08078 567 0067  - Somerdale 2 S. White Horse Pike Somerdale NJ 08083 571 0071  -
Spring Lake 2401 State Rt 71 Spring Lake NJ 07762 573 0073  - Sunnyside 236 W.
St. George Ave Linden NJ 07036 1203 0203 - Collingswood 1040 Haddon Ave
Collingswood NJ 08108 1213 0213 - Pennington 1 North Main Street Pennington NJ
08534 3061 3061 -Stuyvesnt Vil 1097 Stuyvesant Avenue Irvington NJ 07111 3108
3108 - Landing 118 lakeside Blvd Landing NJ 07850 3642 3642 - Lake Hiawatha 66
N. Beverwyck Road Lake Hiawatha NJ 07034 610 0010 - Howell 4074 US Highway 9
Howell NJ 07731 611 0011 - Whiting 200 Lacey Rd Whiting NJ 08759 5117 5117
Albuquerque Op Ctr 725 6th Street N.W. Albuquerque NM 87102 5366 5366-Amador
(Cruces)-Mn Bldng 250 W. Amador Las Cruces NM 88005 5368 5368-Santa Fe-Mtr
Bnk-Mn Bldng 1235 St. Michael's Drive Santa Fe NM 87505 1072 0072 - Meadowd
Midrs 5905 South Virginia Street Reno NV 89502 2325 2925 - Las Vegas-Sahar 9325
W. Sahara Avenue Las Vegas NV 89117 5476 5476 - Las Veg Ops Ctr 4101 E.
Charleston Blvd Las Vegas NV 89104 5373 5373 - Broadway 575 Broadway Albany NY
12207 5378 5378 - Genesee St 120 Genesee St. Auburn NY 13021 5380 5380 -
Hempstead Tpke 2310 Hempstead Tpke. East Meadow NY 11554 5381 5381 - Jamaica
91-16 168 Street Jamaica NY 11432 5383 5383 - Levittown 3161 Hempstead Tpke.
Levittown NY 11756 5387 5387 - Merrick Ave 15 Merrick Ave Merrick NY 11566 5388
5388 - Middle Neck Rd 10 Middle Neck Rd. Great Neck NY 11021 5391 5391 - Park
Avenue 3330 Park Ave. Wantagh NY 11793 5394 5394 - State St 69 State St. Albany
NY 12207 5395 5395 - Transit Rd 2970 Transit Rd. West Seneca NY 14224 5396 5396
- Wantagh 15 Hempstead Gardens Dr. West Hempstead NY 11552 71039 Endicott 18-20
Washington Avenue Endicott NY 13760 71040 Genesee - Utica 264-266 Genesee Street
and Utica NY 13502 71041 Glens Falls 37 Bay Street Glens Falls NY 12801 71042
Main St - Beacon 364 Main Street Beacon NY 12508 71043 Meadow Avenue Union and
Meadow Avenues Newburgh NY 12550 71044 Montcalm Street  117Montcalm Street
Ticonderoga NY 12883 2505 2505 - 4008 St. Clr Ave 4008 St. Clair Avenue
Cleveland OH 44103 2519 2519 - Madisonville 5727 Madisonville Cincinnati OH
45227 71045 Chagrin Falls 4 E Washington Street Chagrin Falls OH 44022 71046
Dover Center Road 411 Dover Center Road Bay Village OH 44140 71047 East Street -
Euclid 365 E 200 Street Euclid OH 44119 71048 Fairview Park 22591 Lorain Road
Fairview Park OH 44126 71049 Girard 35 S State Street Girard OH 44420 71050 Lake
Shore Blvd 23300 Lake Shore Boulevard Euclid OH 44123 71051 Lorain Road 25290
Lorain Road North Olmsted OH 44070 71052 Mentor Avenue 8715 Mentor Avenue mentor
OH 44060

36

 

 

71053 Navarre Avenue 3024 Navarre Avenue Oregon OH 43616 71054 Richmond Heights
690 Richmond Road Richmond Heights OH 44143 71055 Toledo Main 602 Main Street
Toleda OH 43605 71056 University Heights 2175 Warrensville Center University
Heights OH 44118 71057 Westlake 1299 Columbia Road Westlake OH 44145 903 2534 -
Bethel Ohio 200 West Plane Street Bethel OH 45106 2503 2503 - 328 Main Street
328 Main Street Conneaut OH 44030 2504 2504 - 680 Broadway 680 Broadway Bedford
OH 44146 2506 2506 - 4175 Pearl Road 4175 Pearl Road Cleveland OH 44109 2507
2507 - 5703 Broadway 5703 Broadway Cleveland OH 44127 2508 2508 - 5900 St. Clr
Ave 5900 St. Clair Avenue Cleveland OH 44103 2509 2509 - 14444 Pearl Rd 14444
Pearl Road Strongville OH 44136 2510 2510 - 22481 Lakeshore 22481 Lakeshore
Boulevard Euclid OH 44123 2511 2511 - 26410 Lakeshore 26410 Lakeshore Boulevard
Euclid OH 44132 2512 2512 - Ashtabula 4366 Main Avenue Ashtabula OH 44004 2513
2513 - Beachwood 24600 Chagrin Boulevard Beachwood OH 44122 2514 2514 - Berea
118 Front Street Berea OH 44017 2515 2515 - Chagrin Blvd 30200 Chagrin Boulevard
Pepper Pike OH 44124 2517 2517 - Euclid Avenue 14501 Euclid Avenue Cleveland OH
44112 2518 2518 - Hamilton Avenue 10963 Hamilton Avenue Springfield Twp OH 43211
2520 2520 - Mentor Avenue 9572 Mentor Avenue Mentor OH 44060 2521 2521 - Milford
301 Main Street Milford OH 45150 2522 2522 - Plaza Blvd 7850 Plaza Boulevard
Mentor OH 44060 2523 2523 - Public Square 119 Public Square Medina OH 44256 2524
2524 - Reading Road Reading Road Mason OH 45040 2525 2525 - Reding Road 7825
Reading Road Cincinnati OH 45237 2526 2526 - Rock Creek 3273 Main Street Rock
Creek OH 44078 2527 2527 - South Broadway 21 South Broadway Geneva OH 44041 2528
2528 - South Water Strt 408 South Water Street Kent OH 44240 2529 2529 - Turney
Road 5007 Turney Road Garfield Height OH 44125 2530 2530 - Warrensville Ctr 3370
Warrensville Center Road Shaker Heights OH 44122 2531 2531 - West 117th 3370 W.
117th Cleveland OH 44111 2532 2532 - West Jefferson 36 West Jefferson Street
Jefferson OH 44047 2533 2533 - Woodland Avenue 4100 Woodland Avenue Cleveland OH
44104 4429 4429-PEARL ROAD 4221 Pearl Road Cleveland OH 44133 4430 4430 - St.
Clair Avenue 6235 St. Clair Avenue Cleveland OH 44103 4431 4431-TUSCARAWAS
STREET 400 Tuscarawas Street Canton OH 44702 5121 5121 Admiral - Main Building
5950 E. Admiral Place Tulsa OK 74115 5122 5122 Muskogee Main 230 W. Broadway
Muskogee OK 74401 5398 5398 - 31st Street-Mn Bldng 10802 E. 31st St. Tulsa OK
74146 5400 5400 - Broken Arrow-Mn Bldng 1800 South Elm Place Broken Arrow OK
74012 5401 5401 - Catoosa - Main Building 1801 North Hwy. 66 Catoosa OK 74015
5405 5405 - Grants Pass-Mn Bldng 735 S.E. 6th St. Grants Pass OR 97526 5406 5406
- Gresham - Main Building 200 East Powell Blvd. Gresham OR 97030 5407 5407 -
Parkrose-Mn Bldng 10120 N.E. Sandy Blvd. Portland OR 97220 5474 5474 - Redmond -
Main Building 552 S 6th St Redmond OR 97756 218 0918 - Paoli 12 Chestnut Street
Paoli PA 19301 526 0026  - Emmaus 235 Main St. Emmaus PA 18049 527 0027  -
Feasterville 40 E. Street Rd. Feasterville PA 19053 576 0076  - Warminster 473
York Road Warminster PA 18974 601 0001 - Ardmore 225 W. Lancaster Ave. Ardmore
PA 19003 609 0009 - Fairgrounds 17th and Chew Streets Allentown PA 18102 612
0012 - West Goshen 1115 West Chester Pike West Chester PA 19382 616 0016 -
Mountainville Lexington and S. 4th Street Allentown PA 18103 618 0018 - Fort
Washington 101 Fort Washington Ave. Fort Washington PA 19034 620 0020 - Reading
Airport Route 183 and Macarthur Reading Airport PA 19605 625 0025 - Thorndale
3719 E. Lincoln Highway Thorndale PA 19372 630 0030 - Devon 144 E. Lancaster
Ave. Devon PA 19333 631 0031 - Wind Gap 1430 Jacobsburg Road Wind Gap PA 18091
700 Jenkins Court  - Tower 610 Old York Road Jenkintown PA 19046 801 801 Market
Associates 801 Market Street Philadelphia PA 19107 3391 3391 - Lancaster Squar
100 North Queen Street Lancaster PA 17603 3393 3393 - Media Office 217 W
Baltimore Pike Media PA 19063 3401 3401 - Plaza 101 N Independence Mall East
Philadelphia PA 19106 3405 3405 - West Chestr Off 17 N. High Street West Chester
PA 19380 3408 3408 - York Square 12 E Market St York PA 17401 5408 5408 - Blair
Mill Rd 550 Blair Mill Rd. Horsham PA 19044 5409 5409 - Bustleton Ave 9501
Bustleton Ave. Philadelphia PA 19115 71058 Burgettstown 20 Main Street
Burgettstown PA 15021 71059 Zelienople 100 W. Main Street Zelienople PA 16063
105 0105 - Southampton 736 Street Road Southampton PA 18966 509 0009  - Abington
1020 Old York Road Abington PA 19001 512 0012  - Avondale 102 Pennsylvania Ave.
Avondale PA 19311 519 0019  - Campbelltown 119 W. Main St. Cambelltown PA 17010
537 0037  - Kennett Sqre 313 Cypress Street Kennett Square PA 19348 549 0049  -
Moosic 4010 Birney Ave. Moosic PA 18507 551 0051  - North End 930 N. Charlotte
St. Pottstown PA 19464 556 0056  - Phoenixville 124 Main St. Phoenixville PA
19460 720 Chester Court Realty, LP 50 West Market Street West Chester PA 19382
1201 0201 - Boyertown Rt 100 North Boyertown PA 19512 1216 0216 - Rhawnhurst
8200 Castor Avenue Philadelphia PA 19152 1236 0236 - Bensalem 1975 Street Road
Bensalem PA 19020 3086 3086 - West Manchester 1477 Carlisle Road York PA 17404

 

37

 



3385 3385 - Bristol Office 244 Radcliffe St Bristol PA 19007 3389 3389 -
Independnc Hall 601 Chestnut St Philadelphia PA 19106 3392 3392 - Lebanon 801
Cumberland St Lebanon PA 17042 3647 3647 - Hometown 226 Claremont Tamaqua PA
18252 918 0240 - One Citizens Plaza 1 Citizens Plaza Providence RI 02930 5413
5413 - Dupont Dr 125 Dupont Dr. Providence RI 02907 5415 5415 - Post Rd 6725
Post Rd. North Kingstown RI 02852 71060 Portsmouth East Main 3033 East main Road
Portsmouth RI 02871 140 0140 - Simpsonville Mn 116 NE Main Street Simpsonville
SC 29481 2924 3924 - Greenville Main 201 W. McBee Street Greenville SC 29601
3038 3038 -Indigo Run 2 Lafayette Place Hilton Head SC 29928 3039 3039 -Sea
Pines Mn 4  Pope Avenue Hilton Head SC 29928 3190 3190 - FOREST DRIVE OFFICE
5490 Forest Drive Columbia SC 29206 3191 3191 - HARBISON OFFICE 149 Columbiana
Drive Irmo SC 29212 3192 3192 - JAMES ISLAND 540 Folly Road Charleston SC 29412
3411 3411 - Bennettsvll Mai 145 Broad St Bennettsville SC 29512 3413 3413 -
Charlstn 16 Brd 16 Broad St Charleston SC 29401 3415 3415 - Columbia Grystn 101
Greystone Blvd Columbia SC 29210 4254 4254-PARK AVENUE 237 Park Ave. S.W. Aiken
SC 29801 5123 5123 Aiken Main Office 167 Laurens Street Aiken SC 29801 5419
5419-Hilton Hd-Pope Av-Mn Bldg 59 Pope Ave. Hilton Head SC 29928 5420 5420 -
Rock Hill MO-Mn Bldng 222 East Main St. Rock Hill SC 29730 3034 3034 -Cayce
Office 1100 Knox Abbot Drive Cayce SC 29033 3035 3035 -Clover Main 116 Bethal
Street Clover SC 29710 3043 3043 -Rock Hill PP 201 South Herlong Avenue Rock
Hill SC 29732 3409 3409 - Anderson Main 1101 North Main Street Anderson SC 29621
3418 3418 - Sumter Main 4 North  Washington Street Sumter SC 29150 203 0103 -
Laurens Road 2420 Laurens Rd Greenville SC 29607 201 0101 - Brainard 5506
Brainerd Road Chattanooga TN 37411 224 224 - Forest Hill Banking Cent 2915 Forst
Hill - Irene Road Germantown TN 38138 5124 5124 Murfreesboro Main 120 E. Main
Street Murfreesboro TN 37130 5425 5425 - Lebanon Main-Mn Bldng 120 W. Main
Lebanon TN 37087 3114 3114 -Nashville Galltn 3940 Gallatin Pike Nashville TN
37216 4256 4256-EAST COLLEGE 302 East College Fayetteville TN 37334 4257
4257-EAST WOOD STREET 914 East Wood Street Paris TN 38242 4300 4300-COOKEVILLE
10 W Broad Street Cookeville TN 38501 4304 4304-EAST CHURCH STREET 26 East
Church St Lexington TN 38351 4311 4311-ROANE STREET 200 N Roane St Harriman TN
37748 4312 4312-SHELBYVILLE 111 N Spring Street Shelbyville TN 37160 493 0093 -
Arlington 4220 W. Green Oaks Blvd. Arlington TX 76016 494 0094 - Ennis - Main
Building 301 W. Knox & 305 W. Baylor Ennis TX 75119 495 0095-Hillsboro-Main
Building 100 E. Elm Street & 302 S.Wac Hillsboro TX 76645 496 0096 - Paris -
Main Building 1161 Clarksville Street Paris TX 75460 497 0097-Stephenville-Mn
Bldng 115 N. Graham Street Stephenville TX 76401 1074 0074  - Nassau Bay 2200
Nasa One Road Nassau Bay TX 77058 4265 4265-SOUTH FIRST STREET 203 S. First
Street Lufkin TX 75901 4603 4603 - Champions 6333 FM 1960 West Houston TX 77069
4604 4604 - Clear Lake 16211 Space Center Boulevard Houston TX 77062 4605 4605 -
Cypress Station 855 FM 1960 Road West Houston TX 77090 4606 4606 - Deer Park
1500 Center Street Deer Park TX 77536 4607 4607 - Duncanville 338 South Cedar
Ridge Duncanville TX 75116 4608 4608 - Galleria 5006 Verde Valley Lane Dallas TX
75254 4609 4609 - Heights 414 West 19th Street Houston TX 77008 4610 4610 -
Helotes 12850 Bandera Road San Antonio TX 78023 4611 4611 - Highway 290 15000
Northwest Freeway Houston TX 77049 4612 4612 - Highway 6 6895 Highway 6 North
Houston TX 77084 4613 4613 - Humble 111 FM 1960 Bypass Road East Humble TX 77338
4614 4614 - Mangum 2201 Mangum Road Houston TX 77092 4615 4615 - Northshore
12727 East Freeway Houston TX 77015 4616 4616 - Port of Houston 8117 East
Freeway Houston TX 77029 5126 5126 Aransas Pass-Mn Bldng 221 S. Commercial
Street Aransas Pass TX 78336 5127 5127 Brownwood - Main Building 1 Center Avenue
Brownwood TX 76801 5128 5128 Carrollton-Mn Bldng 1101 S. Josey Lane Carrollton
TX 75006 5130 5130 Denison 300 W. Main Street Denison TX 75020 5131 5131-Dumas
Banking-Mn Bldng 501 N. Bliss Avenue Dumas TX 79029 5132 5132 Fort Sam
Houston-Mn Bldng 1422 E. Grayson Street San Antonio TX 78208 5133 5133 Fort
Worth East-Mn Bldng 5651 E. Lancaster Avenue Fort Worth TX 76112 5134 5134
Greenspoint 12400 Interstate 45 North Houston TX 77060 5135 5135 Mission - Main
Building 1101 N. Conway Avenue Mission TX 78572 5136 5136 Mount Pleasant 302 N.
Jefferson Avenue Mt. Pleasant TX 75455 5427 5427 - Beaumont-Mn Bldng 2635
Broadway Beaumont TX 77702 5430 5430 - Harlandale-Mn Bldng 111 Rayburn San
Antonio TX 78221 5432 5432 - Nederland-Mn Bldng 1308  Boston Avenue Nederland TX
77627 5433 5433 - Northern Hills-Mn Bldng 11714 Perrin Beitel San Antonio TX
78217 5436 5436  - Steeplechase-Mn Bldng 11025 FM 1960 W Houston TX 77065 5438
5438 - Witchita Falls-Mn Bldng 2733 Midwestern Pky. Wichita Falls TX 76308 923
923 - Dripping Springs 721 Highway 290 West Dripping Springs TX 78620 3195 3195
- Stonebriar 9151 Warrent Parkway Frisco TX 75035 4261 4261-FREDONIA STREET 213
N. Fredonia Street Longview TX 75601 4262 4262-KILGORE STREET 910 N. Kilgore
Street Kilgore TX 75662 4264 4264-NACOGDOCHES 300 E. Main Nacogdoches TX 75961
5435 5435 - Shoal Creek-Mn Bldng 7900 Shoal Creek Austin TX 78757 2931 2931 -
Parkside Marketplace 10791 W. Broad Street Glen Allen VA 23060

38

 

 

3196 3196 - CENTERVILLE 27 Broad Street Manakin-Sabot VA 23103 3197 3197 -
CHESTER 4023 W. Hundred Road Chester VA 23831 3206 3206 - VIRGINIA BEACH SHORE
2993 Shore Dr. Virginia Beach VA 23103 3420 3420 - Amherst Sth Mn 258 S Main St
Amherst VA 24521 3422 3422 - Blacksburg 200 N Main St Blacksburg VA 24060 3423
3423 - Brookneal 227 Main St Brookneal VA 24528 3425 3425 - Christnsburg Mn 4 E
Main St Christainsburg VA 24073 3427 3427 - Clintwood 80 MaIin Street Clintwood
VA 24228 3429 3429 - Market St Offic 141 E Market St Harrisinburg VA 22801 3433
3433 - VA Beach Pembrk 125 Independence Blvd Virginia Beach VA 23462 3438 3438 -
WVOC-Four Story 7711 Plantation Rd Roanoke VA 24019 3616 3616 - Staples Mill
8727 Staples Mill Road Richmond VA 23228 5142 5142 Old Hampton 1 W. Queens Way
Hampton VA 23669 5439 5439 - Abingdon-Mn Bldng 271 West Main Street Abingdon VA
24210 5441 5441-Coliseum-Rvrdl-Mn Bldng 2030 Coliseum Drive Hampton VA 23666
5442 5442 - Fairfax Courthouse 10440 Main St. Fairfax VA 22030 5443 5443 -
Orange - Main Building 113 West Main St. Orange VA 22960 5445 5445-Robinson &
Broad-Mn Bldng 2601 W Broad St. Richmond VA 23220 915 2110 - Leesburg 504 Market
Street East Leesburg VA 20176 3067 3067  - Abngdn Wall 102 Wall Street SW
Abingdon VA 24210 3087 3087 - Route 360 10101 Hull Street Road Richmond VA 23236
3089 3089 - Richmond West 7605 W. Broad Street Richmond VA 23294 3093 3093 -
Highland Sprngs 109 E. Nine Mile Road Highland Sprngs VA 23075 3098 3098 -
Country Club Rd 1880 E. Market Street Harrisonburg VA 22801 3099 3099 - Sycamore
Sprngs 13700 Midlothian Turnpike Midlothian VA 23113 3430 3430 - N Washngtn Brch
330 N Washington St Alexandria VA 22314 3437 3437 - Williamsburg Mn 1006
Richmond Rd Williamsburg VA 23185 71061 Pearl St - Essex Junction 84 Pearl
Street Essex Junction VT 05452 5145 5145 Aberdeen Bldg/BR 101 E. Market Street
Aberdeen WA 98520 5148 5148 Bellingham 112 E. Holly Street Bellingham WA 98255
5149 5149 Bremerton 1000 6th Street Bremerton WA 98337 5155 5155 Richland - Main
Building 1007 Knight Street Richland WA 99352 5156 5156 Spokane Bankcard 1616 S.
Rustle Road Spokane WA 99224 5158 5158 Walla Walla-Mn Bldng 111 W. Main Street
Walla Walla WA 99362 5170 5170 Bank America Finc - Sub-L 601 W. Riverside Avenue
Spokane WA 99201 5446 5446 - Camas - Main Building 528 N.E. 4th Camas WA 98607
5448 5448 - Clarkston-Mn Bldng 648 6th St. Clarkston WA 99403 5449 5449 -
Edmonds - Main Building 306 Main St. Edmonds WA 98020 5450 5450 - Greenwood-Mn
Bldng 404 N. 85th St. Seattle WA 98103 5452 5452 - Kennewick-Mn Bldng 3420 W
Kennewick Ave. Kennewick WA 99336 5454 5454 - Lynden - Main Building 700 Front
St. Lynden WA 98264 5457 5457 - Port Townsend 734 Water St. Port Townsend WA
98368 5458 5458 - Quincy - Main Building 500 Central Ave. South Quincy WA 98848
5460 5460 - Sequim - Main Building 114 S. Sequim Ave. Sequim WA 98382 5461
5461-Wenatchee Valley-Mn Bldng 30 South Wenatchee Ave. Wenatchee WA 98801 5462
5462 - Ballard - Main Building 2010 NW Market St. Seattle WA 98107 5157 5157
University 4701 University Way N.E. Seattle WA 98105



39

 

Annex B

 

Reports

 

1. Monthly U.S. GAAP Financial Statements shall be prepared on a consolidated
basis, in sub-portfolio groups and/or on a individual property basis in such
form as approved by Company, which shall include, among other things, balance
sheet, thirteen (13) month income statement with year-to-date actual to budget
comparison with explanation of unusual fluxes in thirteen (13) month trend
income statement trends (until such time as the Company has had control of the
properties for thirteen (13) months, such income statement shall include
historical information on the Properties prior to control by the Company),
report summarizing any capital expenditures and repair and maintenance which
year-to-date are greater than $100,000, supporting depreciation and amortization
schedule, FAS13 schedules, and support for significant balance sheet items
schedules (in same groupings consolidated basis, in sub-portfolios and/or on
individual property basis) such as accounts payable accruals, property taxes,
insurance, prepaids, and allowance for doubtful accounts. See Exhibit __ for
GAAP Report Table of Contents and Accrual Basis Report Checklist for a complete
listing of required reports. Both the GAAP Report Table of Contents and Accrual
Basis Report Checklist is required to be signed by both the preparer of the
financial statements and their supervisor as representation that the reports are
accurate and complete.

 

2. Quarterly Financial Statements shall be prepared in a manner consistent with
Item 1 above. In addition, Manager shall provide any information, including
supporting back-up schedules/information, as required to complete the Company's
quarterly 10-Q and board packages, including among other things:

 

(a) Consolidated Properties portfolio balance sheet, income statement and
statement of cash flow

 

(b) Five (5) year and thereafter minimum rent schedule

 

(c) Five (5) year and thereafter minimum principal paydown schedule

 

(d) Schedule of lease expirations by year based on rsf and annualized base rent

 

(e) Base information on lease terms, location, industry, annual base rent and
rsf on Top Ten (10) Tenants in the Properties portfolio

 

(f) Breakout of portfolio by annualized base rent and rsf by geographic and
industry dispersion

 

(g) Net absorption data for the Properties portfolio by month for a trailing and
forward twelve (12) months

 

40

 

(h) Variances explanations for significant fluctuations between current quarter
and current year to date numbers compared to prior year quarter and prior year
to date numbers

 

(i) Other information as requested.

 

3. Annual U.S. GAAP Financial Statements: As soon as practicable, and in any
event within seven (7) working days of December 31st, the manager shall deliver
annual accrual basis financial statements prepared in a manner and form
consistent with Items 1 and 2 above. In addition, Manager shall provide any
information as required to complete the Company's annual audited financial
statements and 10-K.

 

4. Annual E&P and Tax Return information: In addition to Item 3 above, Manager
shall provide FAS depreciation schedules on a E&P basis no later than seven (7)
business days prior to January 31st and any other information as requested to
allow the Company to prepare an annual E&P estimate for purposes of meeting its
1099-DIV requirements to its investors. In addition, fifteen (15) days after
year end numbers have been finalized, FAS depreciation schedules which sort and
summarize information by year placed in service and depreciable life categories
on a tax basis and other information as requested to allow the Company to
prepare its annual tax returns.

 

5. Manager shall provide to Company information relating to requirements under
any repurchase agreements Consistent with Past Practices.

 

 

 

41

 

ANNEX C

 

Property Performance Report

 

(See attached)



42

 



Gramercy Realty Advisors

Actuals to Budget – NOI - KBS Properties

For YTD February 29, 2012

March 15, 2012



 

 

Description

February

General Ledger

2012

February

Budget Amount

2012

February

Variance

2012

February

Variance%

YTD February

General Ledger

2012

YTD February

Budget Amount

2012

YTD February

Variance

YTD February

Variance%

  JENKINS                    Rental Income-Billed 178,911 177,686 1,225 1%
337,130 335,903 1,227 0% 1  Rental Income 178,911 177,686 1,225 1% 337,130
335,903 1,227 0%   CAM 24,456 43,588 (19,132) -44% 52,304 87,176 (34,872) -40% 2
Direct Billable 151,932 1,850 150,082 8113% 155,185 3,700 151,485 4094% 3
Reimbursement income 176,387 45,438 130,949 288% 207,489 90,876 116,613 128%  
Total Revenue 355,298 223,124 132,174 59% 544,618 426,779 117,839 28%   Elevator
585 985 (400) -41% 1,234 1,970 (736) -37%   Insurance 1,198 1,521 (323) -21%
2,872 3,042 (170) -6%   Janitorial 12,042 17,285 (5,243) -30% 19,261 34,570
(15,309) -44%   Landscaping 2,250 30,000 (27,750) -93% 20,900 60,000 (39,100)
-65%   Parking (920) 310 (1,230) -397% (614) 620 (1,234) -199%   Property
Management 9,918 10,160 (242) -2% 20,720 20,320 400 2%   R&M 17,203 9,988 7,215
72% 38,309 19,976 18,333 92%   Real Estate Taxes 30,865 30,831 34 0% 61,580
61,662 (82) 0%   Rent Expense - - - 0% - - - 0%   Security 34 - 34 100% 67 - 67
100%   Utilities 16,995 13,493 3,502 26% 29,072 27,683 1,389 5%   Management
Fees 4,000 4,364 (364) -8% 8,000 8,728 (728) -8%   Other - - - 0% - - - 0%   CAM
Operating Expenses 94,170 118,937 (24,767) -21% 201,402 238,571 (37,169) -16%  
Security - - - 0% - - - 0%   Utilities 3,444 1,500 1,944 130% 6,697 3,000 3,697
123%   Other 536 350 186 53% 536 700 (164) -23%   Direct Billable Expenses 3,979
1,850 2,129 115% 7,232 3,700 3,532 95%   Bad Debt / Writeoffs - - - 0% - - - 0%
  Rent Expense - - - 0% - - - 0%   Other 5,975 7,080 (1,105) -16% 11,474 14,160
(2,686) -19%   Non Billable Expenses 5,975 7,080 (1,105) -16% 11,474 14,160
(2,686) -19%   Operating Expenses 104,124 127,867 (23,743) -19% 220,108 256,431
(36,323) -14% 4 NOI 251,174 95,257 155,917 164% 324,511 170,348 154,163 90%  



43

 

 



 

1Rental Income:
Variance under $10K and 2%.

 

2CAM Revenue:
Budgeted CAM recovery rate is 36.65% and actual calculated budgeted CAM recovery
rate is only 25.97%.

 

3Direct Billable:
Favorable variance due to a catch up billing to Public Storage for historic
utility usage. Meters serving Public Storage's space were being paid by the
building rather than the Tenant, which should be their responsibility per the
lease. PM is in the process of shifting the meter into the Tenant's name.

 

4Operating Expenses:
Favorable variance mainly driven by Landscaping ($28K) due to snow removal
expenses not being incurred as anticipated.

 

44

 



ANNEX D

 

Example of the Calculation

 

of the Threshold Value Profits Participation

 

(See attached)

 



45

 

 

ANNEX D



 

           
Example of Threshold Value Profits Participation Calculation:
             

 

 

Company Portfolio Equity Value:            Plus: Net Sales Value (1)       
$1,785,712,173  Plus:  Fair Value of Company Assets (Cash)         5,000,000 
Plus:  Fair Value of Company Assets (Reserves)         10,000,000  Plus:  Fair
Value of Company Assets (Defeasance Securities)         93,623,166  Plus:  Fair
Value of Company Assets (Letters of Credit)         52,104,825  Plus:  Fair
Value of Company Assets (All Other Net Assets)         54,293,967  Less: 
Mortgage Debt as of 9/1/2011         (1,546,125,357) Plus:  Mortgage Debt
Principal Amortized from 9/1/2011 until Threshold Measurement Date       
 75,000,000  Total Company Portfolio Equity Value     (A)   529,608,774       
                    Base Threshold         375,000,000  Plus:  New Cash
Contributions Into Company (excluding $154.0 Million of Cash in Company on
9/1/2011)         -  Less:  Cash Distributions Out of Company         -  Total
Threshold     (B)   375,000,000                            Excess over Total
Threshold     (A) - (B)   154,608,774  Participation   10%        15,460,877   
                        Greater of 10% Participation or $3.5 Million:           
10% Participation         15,460,877               Total Calculated Threshold
Value Profits Participation        $15,460,877                           
Minimum Threshold Value Profits Participation        $3,500,000  Maximum
Threshold Value Profits Participation        $12,000,000                       
    Threshold Value Profits Participation = Greater of 10% Participation Amount
or $3.5 Million, Capped at $12.0 Million                                     
Total Threshold Value Profits Participation        $12,000,000              

 

46

 

 

 

Notes:

 

(1)Represents a hypothetical residual value less any reasonable third party
costs of sale.

 

 



47

 

